Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 1 of 47

IN THE MATTER OF THE DISCIPLINARY PROCEEDING BETWEEN

 

NEW YORK CITY SED File No. 31,399
DEPARTMENT OF EDUCATION

Complainant

and
REYNA ARROYO
Respondent
/

Before: Lisa D. Pollack, Hearing Officer

Appearances: For the Department
Chrishana White, Esq.

For the Respondent
David Barrett, Esq.

BACKGROUND

The New York City Department of Education (hereinafter the “Department”)
brought this action, pursuant to Education Law §3020-a against the Respondent,
Reyna Arroyo, for incompetent and inefficient service, neglect of duty and
unwillingness and/or inability to follow procedures and carry out normal duties,
during the 2014-2015, 2015-2016 and 2016-2017 school years. (Department
Exhibit 1) Reyna Arroyo (hereinafter referred to as "Respondent"} entered the New
York City Department of Education approximately 13 years ago. Respondent, under
File #0726249, is a tenured teacher assigned to The College Academy (06M464},
located in District 6 in Manhattan. She has no record of prior 3020-a discipline.

Prior to my appointment, a prehearing conference was held on November 15,
2017 by phone conference. The undersigned was thereafter appointed to hear and
decide whether there is just cause for the disciplinary action against the
Respondent. The hearing was held before me on November 28, 29, 30, December 8,
13, 14, and 15, 2017 and on January 5, 16, 17 and 18, 2018 at the offices of the New
York City Department of Education at 100 Gold Street, New York, New York. 1 The
parties agreed that closing statements would be made in lieu of written briefs.

 

1 Ata prehearing conference on November 16, 2017 as well as at the November 28, 2017 arbitration
Mr. Barrett called for the production of any records on SOHOs and IEPs for students in Ms. Arroyo's
class. At the November 16, 2017 prehearing telephone conference I ruled that the request was
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 2 of 47

RESPONDENT'S MOTION TO DISMISS

By Motion dated November 8, 2017, Respondent filed a Motion to Dismiss in
the instant maiter. In this regard, Respondent submits that the charges proffered
against her are defective as they failed to adhere to Education Law §3020-a(2)(a), as
there has been no vote by the employing board on probable cause. In this regard,
Respondent claims that the "Notice of Determination of Probable Cause on
Education Law §3020-a Charges" has no date for the Executive Session as mandated.
Respondent further claims that the charging papers were signed by Principal
Timothy Sigerson and not the school board as required. Thus, Respondent claims
that the Hearing Officer has limited, if any, authority to rule or issue any penalty or
determine just cause on the charges presented by the Department in this matter. In
so doing, Respondent relies upon Matter of Schumer v. Holzman, 60 N.Y. 2d 46, 51.

In support of her argument, Respondent relies on the language of Education
Law §3020-a(2)(a) ("[T]he employing board... shall determine...whether probable
cause exists to bring a disciplinary proceeding against an employee pursuant to this
section.") and Education Law §2590-j(7)(b)("Charges may be initiated by the
community superintendent against such employee.") Respondent further argues
that although Education Law §2590-h grants the Chancellor the same powers as the
employing Board, the statute limits the Chancellor's ability to delegate those powers
by specifying that the Chancellor may delegate such duties to community
superintendent. In other words, Respondent argues that the language permitting the
delegation of authority to community superintendents also serves to prohibit
delegation of that authority to anyone else.

The Department argues that the School Board does not need to vote on
probable cause. In this regard, although Education Law §3020-a({2)(a) does state
that upon receipt of charges, the employing board shall vote whether probable
cause exist to bring a disciplinary proceeding against an employee, it cannot be read
in isolation. Instead, it should be read in conjunction with New York Education Law
§2590-h. New York Education Law §2590-h states, in pertinent part, that the
Chancellor shall have the following powers and duties:

“(19) Delegate any of his or her powers and duties to such subordinate
officers or employees as he or she deems appropriate and to modify or resend any
power and duty so delegated.”

Thus, Section 2590-h unambiguously gives the Chancellor the authority to
bring the charges against the tenured employee and gives the Chancellor authority

 

overbroad and denied it. At that time, I advised counsel that if he had a specific student in mind, he
could raise that at the arbitration. At no time did Counsel for the Respondent ask for the records of
any specific students and he admitted that there were no specific problems, including no behavior
problems with the students. In view of his failure to do so, I ruled that this request was overbroad
and not relevant to the issue of Ms. Arroyo's pedagogy on November 28, 2017. | affirm this ruling for
the same reasons here.
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 3 of 47

to delegate that power to other employees, including school principals like Timothy
Sigerson. Consequently a school board vote was not required and the charges
against the Respondent were brought properly and in compliance with the law.

To find any other way would require me to disregard the plain and
unambiguous language of subsection (19), which on its face contains no restriction
on the Chancellor's ability to delegate "any of his or her powers and duties." Educ.
Law §2590-h(19). It would require me to read into this section a restriction that is
not there-that the Chancellor may delegate authority to bring disciplinary charges to
no one other than the community superintendent.

aie Respondent’ argument has been rejected over and over again. See New York
City Dep’t of Educ. v. Menchin, SED file No. 16,739; New York City Dep’t of Educ. v.
Janet Washington, SED file 27,918, White-Grier v. New York City Dep’t of Educ., Index
No. 106335/2011 (Sup. Ct. New York Court 2012), Art. 75 decision, p. 6-15.
Consequently, the procedure followed in this case complied with the statutory
requirements. Respondent's motion to dismiss the charges for lack of standing is
hereby denied.

Demand for Materials and Information

 

On or about November 8, 2017, Respondent filed a request for certain
materials, information, and particulars concerning the Charges and Specifications
that are the subject of this proceeding. While the Department provided certain
documents requested, it did not provide 5 and 6. Respondent's request 5 asks for
the following: With respect to all charges alleged against Respondent provide copies
of the Suspensions and Office of Hearing Online (SOHO) applications and any
Principal's suspension for each student with such reports in the Respondent's
classes during the charged years. Respondent's request 6. asks for the following:
With respect to all charges alleged against Respondent provide the number of
students with Individualized Education Plans (IEPs) for each student with such
reports in the Respondent’s classes during the charge years. Respondent's request
8 also asked for the following: Provide copies of Respondent's class rosters for the
charged school years. There was no evidence presented during the hearing as to
whether request 8 was not provided nor was any evidence presented, if not
provided, as to why this information is needed. Thus, inasmuch as Respondent did
not raise this issue at the arbitration, | find it unnecessary to address this issue
herein as insufficient evidence was presented to warrant a finding that providing
this information was necessary.

With regard to the remaining 2 requests, the Department objects to them
because they are overbroad and there is no nexus between why the Respondent
needs this material when there is nothing in the Specification that relates to the
need for applications or the student suspensions. Further there is no need for the
IEPs. The Specification doesn't address any student behavior. Respondent does not |
claim that teaching students with IEPs affected her pedagogy. The Specification
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 4 of 47

simply addresses her pedagogy during these charge years, and that she failed to
properly, adequately, and/or effectively plan, and/or effectively execute separate
lessons. It does not say anything about student behavior or managing the students’
behavior. The Department also claims the material is too burdensome to produce,
and that Respondent is merely engaging in a fishing expedition. I agree. To produce
records for every student would invade a student's privacy unless there is some
connection between these records and the allegations in the charges. If the
Respondent could have named certain individual children who made her teaching
more difficult those records should be produced. Respondent never produced those
names and provided no reason why she needed this material. Thus I find the
request overly broad and I deny its production.

SPECIFICATIONS

1, During the 2014-2015, 2015-2016 and 2016-2017 school years, Respondent
failed to properly, adequately, and/or effectively plan and/or execute separate
lessons as observed on or about each of the following dates:

November 12, 2014:
March 18, 2015;
May 14, 2015;
December 4, 2015;
May 6, 2016;

May 18, 2016;
September 29, 2016;
January 4, 2017;
February 16, 2017;
March 23, 2017; and/or
May 22, 2017.

arg mp aa op

2. Respondent failed, during the 2014-2015, 2015-2016 and 2016-2017 school
years, only and/or consistently implement directives and/or recommendations for
pedagogical improvement and professional development provided in observation
conferences with administrators and/or outside observers; instructional meetings;
teacher improvement plans; one-on-one meetings with administrators, school-
based coaches, and/or outside observers; as well as schoolwide professional
development, with regard to: .

Proper planning, pacing, and/or execution of lessons;

Using appropriate methods and/or techniques during lessons;
Demonstrating knowledge and content of pedagogy;.
Designing coherent instruction;

Using questioning and discussion techniques;

Using assessment in instruction; and/or

Student engagement.

MmP ano p
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 5 of 47

THE FOREGOING CONSTITUTES:

Just cause for disciplinary action under Education Law §3020-a;
Incompetent and/or inefficient service;

Conduct unbecoming Respondent's position;

Conduct prejudicial to the good order, efficiency, or discipline of the
service;

Neglect of duty;

Substantial cause rendering Respondent unfit to properly perform
obligations to the service; and

7. Just cause for termination.?

Pm WN bP

am

DECISION

The evidence presented consisted of the testimony of 5 witnesses and the
presentation of 46 exhibits on behalf of the Department, and the testimony of the
Respondent and six of her witnesses and presentation of 8 exhibits on behalf of
Respondent. Eight joint exhibits were admitted. The evidence, the authorities cited,
and the positions and arguments set forth on behalf of the parties have been fully
considered whether or not cited or referred to herein. Both parties had full
opportunity to present evidence and witnesses, to cross-examine witnesses, make
arguments in favor of the respective positions, to make opening and closing
statements, and to provide legal authority supporting their positions.

The parties presented their closing statements on January 18, 2018. A
stenographic record was made of all proceedings and complete transcripts were
received by the parties and the Hearing Officer. On receipt of the final transcript the
record was closed.

Based on my review of the record, my assessment of the credibility of the
witnesses, and my review of the probative value of the exhibits and evidence, I find
that the Department has met its burden and shown that the Respondent has
performed incompetently with respect to the allegations in Specifications 1.a-k, and
in specifications 2.a-g. The Specifications proven by the Department in this case
constitute just cause for disciplinary action under Education Law §3020-a.

As set forth below, I find the appropriate disciplinary penalty for the
violations committed is dismissal.

THE CREDIBILITY OF THE WITNESSES

 

2The Department's exhibits are referred to herein as “D.” followed by the appropriate exhibit
number. Joint exhibits are referred to herein as “Jt. Exh.” and the Respondent’s exhibits are referred
to herein as “R.” followed by the appropriate exhibit number. Transcript references are noted by “T.”
followed by the appropriate transcript page number.
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 6 of 47

The Department called 5 witnesses: The College Academy's Past Principal,
Peter Sloman, Assistant Principal at The College Academy, Karen Remer, Assistant
Principal at The College Academy, Wendy Poveda, Assistant Principal at the Global
Learning Center, Stacey Batista, and The College Academy’s present Principal
Timothy Siegerson. I find that all five Department witnesses testified credibly and
were very persuasive. The demeanor of the administrators, the contents of the
observation reports and common sense all point in favor of the administrators.
Each of the Department’s witnesses has extensive experience in the Department.
They all were very concerned that students receive the best education possible and
followed the observation system called Advanced and The Danielson Framework for
Teaching as they were intended to evaluate Ms. Arroyo. There is nothing in the
record that suggests that these individuals were anything but professional in their
dealings with Ms. Arroyo. They each gave thoughtful and honest answers. There is
no evidence of collusion. In this regard their testimony was consistent with the
written Observations, All witnesses stood up to vigorous cross by Mr. Barrett.
Furthermore, some of these witnesses did not know other individuals who did
observations lending further support to finding their testimony credible. Their
testimony is supported in part by Respondent’s own witnesses who testified that
even though some of them were ethnically Dominicans, they did not feel mistreated
by the Administration.

Karen Remer, as did the other Department witnesses listed above, testified
credibly as to the failings of Ms. Arroyo's pedagogy. The testimony of Ms. Remer, in
particular, was consistent with what she wrote in the evaluator forms three years
earlier. No credible evidence was presented as to support Respondent’s allegation
that Remer was somehow predisposed to give Ms. Arroyo negative evaluations. In
this regard, Remer made no effort to “spin” her testimony and gave credit, as did the
other evaluators, to Respondent wherever possible. Thus, in most instances I credit
the Department’s witnesses whenever Respondent and her witnesses contradict
them.

With regard to Respondent's witnesses, Respondent presented 7 witnesses:
teachers Marlene Sanchez, Jose Tomas Garcia, Jose Medina, Rodolfo Santos, two
students referred to as Students “I” and “J,” and herself.

I further find that Respondent's six witnesses testified credibly as to what
they believed to be the truth. I do not believe that any of them intentionally
misrepresented any fact. However for the reasons stated below I do not find their
testimony relevant for the events occurring in the charge period, or as credible as
the Department’s witnesses. I especially do not credit the testimony of Respondent.
Her testimony was at best inconsistent with documentary evidence.

Respondent presented several witnesses in her defense. I reviewed their
testimony as follows:
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 7 of 47

Mariene Sanchez is presently a teacher in the South Bronx working for the
_ New York Board of Education. She taught at the College Academy from September
2005 through June 2012. In September 2012 she began work at her current school.
She testified that she knew Arroyo when she started to work at the College Academy
in 2005 and that Arroyo gave her a lot of support at that time and guided her
through her first year of teaching. She observed Arroyo teaching about once a week
that first year. Sanchez testified that Arroyo trained her tc be a good teacher.
Sanchez believes Arroyo to be an excellent teacher. As a result of the training she
received from Arroyo, Sanchez believes she received an “effective” rating as a
teacher. However, her testimony is irrelevant. Sanchez was never formally
assigned by her principal or assistant principals to observe Arroyo. Sanchez never
observed her teaching after June 2012. She never did a rated observation of her.
Ms. Sanchez is not an administrator and has never conducted a rated observation.
Finally the Danielson Rubric was not in effect during the time she taught at the
College Academy. At most, Ms. Sanchez is a character witness for Ms. Arroyo.

Jose Tomas Garcia was a teacher at the school during the charged years and
did not co-teach with Ms. Arroyo but they shared the same classroom frequently. He
was a special-education teacher at the school through the spring of 2016. He
worked at the College Academy from 1999 through the spring of 2017 except for
2016/2017 when he was excessed as an ATR. Garcia testified that when he was in
her room the students were actively engaged in working, the students were
behaving and that Arroyo circulated around the room. Thus, Garcia testified that he
saw what he believed was good teaching.

However Mr. Garcia never conducted a rated observation under Advance for
Ms. Arroyo. He is not an administrator, an assistant principal nor a principal. He did
not observe any of the observations that are listed in the Specification herein. Right
now he is not teaching but is a truant officer. Under these circumstances, his
testimony is not relevant, as he does not have the necessary credentials to judge Ms.
Arroyo's pedagogy.

Mr. Garcia supported Respondent’s claim that the Department was
unlawfully biased against her. In this regard, Mr. Garcia testified that Ms. Arroyo
was discriminated against because she was Dominican and that he felt that Ms.
Remer treated Arroyo and Mr. Pena, another teacher, with a little bias because they
did not speak the language well. However, this evidence does not support such a
finding. In this regard, Mr. Garcia is Hispanic but Ms. Remer rated him effective over
and over again. Also, there are several other Dominican teachers at the school who
are not on a TIP and there was no negative testimony regarding discrimination by
the other individuals who did observations of Ms. Arroyo’s pedagogy. Further there
is no evidence that Ms. Remer’s feelings towards Ms. Arroyo affected her review of
Ms. Arroyo’s pedagogy, especially since other reviewers concurred with Ms, Remer’s
findings. Finally, although Garcia testified that Remer was exacting and always
wanted more, this is not necessary a negative.
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 8 of 47

Jose Medina, a social studies teacher, worked for the DOE 17-18 years.
During the 2014/15 and 2015/16 school years he worked at the College Academy.
He has known Ms. Arroyo for approximately 12 years and was Dean of Students at
the Academy for 1 year. Medina has been in Arroyo's classroom and observed her
teaching, although not for a formal or informal observation. Medina testified that
Arroyo has a very good background in her area of teaching, that her classroom was
always in order, and he never had an incident in her classroom that he had to attend
to as Dean of Students. Medina also testified that Ms. Arroyo had control of her
classroom and was always prepared with a valid lesson. He testified that there was
friction between Remer and the bilingual staff. He testified that when Remer spoke
to teachers Pena and Arroyo, it was in a condescending matter. She yelled at Mr.
Pena once when she was trying to make him understand what she was telling him.
Medina testified that at least 70% of the staff felt that Sloman made Remer his “hit
man” before he retired. However, as with the other witnesses of Respondent,
Medina is not an administrator, is not licensed to conduct observations and is not an
AP (Assistant Principal). He never did an observation of Arroyo and was not
present when the observations took place. Further, for the reasons I set forth with
regard to Mr. Garcia’s testimony, I do not find Mr. Medina’s testimony relevant.

Rodolpho Santos has a PhD in Chemistry. Presently he is an ATR. He has
never been a principal, vice principal and is not licensed or trained to conduct
observations. Santos started working at the Academy in 2000 when it was called
The High School of Business and Finance as a chemistry teacher. He testified that
he has known Arroyo for about 10 years and has had the opportunity to observe her
teach in the 2014/2015 school year on many occasions. However on cross-
examination Santos admitted that he was excessed during the 2014/2015 school
year. He testified that in prior years, he would go by to observe her teach as it
helped him with how to handle discipline of students and how to make his lesson
plans more accessible to his students. Santos testified that he and Arroyo
collaborated with lesson planning, that he felt her teaching style to be appropriate,
and that she had the most students who passed the Regent examinations. He
testified that he saw bilingual teachers having problems with the administration but
admitted that he did not see bias anywhere. Since he was excessed the entire 2014-
15 school year, he did not testify about events during the time in question here and
his testimony is not relevant.

The two students referred to as students “I” and “J” basically testified that
they felt that Ms. Arroyo was an excellent teacher. Student “T” testified that she
passed the Regent’s exam in Chemistry by 1 point. She testified that she was not
good in science but that Arroyo helped her and encouraged her to take the Regent's
exam. She did testify that several students used to say, “Why she was speaking
Spanish.” She said that Arroyo spoke both languages to help both the new arrivals
that did not speak English well. Student “1”, testified that there was discipline in the
classroom, students did not speak without raising their hands and the teacher went
around the room to help students. Student “J” was a student of Arroyo’s in 2016-
2017. He passed the chemistry Regent with a score of 79. Student “J” described Ms.
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 9 of 47

Arroyo’s teaching style and felt it was helpful in learning Chemistry and passing the
Regents. He was the class valedictorian. However neither of the student witnesses
knew anything about the Danielson rubric, what is expected of the teacher or what
comprises the essence of teaching. There is no indication that either student would
have failed the Regent without Ms. Arroyo's help. For those reasons, | find their
testimony irrelevant.

I do not find Ms. Arroyo's testimony credible. While Ms. Arroyo was able to
remember minute details on direct, she was unable to remember, or articulate
attending professional development sessions, attending mid-year and end of the
year TIP meetings, particularly when she signed those documents memorialized at
the meetings and never submitted a rebuttal stating that the meetings hadn’t
occurred. She said she never received the 2016-2017 TIP although her signature is
on it and it is the same signature that appeared on several documents that she
signed. In addition, I find D 19 particularly troubling. D 19 are backdated rebuttals
submitted by Ms. Arroyc to Mr. Sigerson on November 8, 2017 claiming they were
written contemporaneously to the observations. There are several issues were with
these rebuttals. First, they were not submitted in a timely manner in direct response
to Arroyo receiving an observation. Second, some of the rebuttals were dated prior
to her having her post-observation conference and thus prior to even seeing her
ratings, and third, she testified that she did not write these rebuttals. Rather, Ms.
Arroyo said that she told her daughter what to write on her behalf, and after which
her daughter wrote them. Ms. Arroyo then sent them to Betsy Combier, the
assistant to Ms. Arroyo's attorney herein who then sent them back to Ms. Arroyo. At
that point Ms. Arroyo sent them to Mr. Sigerson. It is clear from reviewing the
documents that they were written on Ms. Combier’s computer. In this regard the
documents themselves indicated that they were created on Ms. Combier’s computer.
At best Ms. Arroyo may have worked with Ms. Betsy Combier, in preparing this
document. Ms. Arroyo does not deny this. I do not believe it was made in response
to Ms. Arroyo's receipt of the Informal and Formal Observations submitted herein.
Ms. Arroyo did not testify that she prepared any responses upon receiving her
various performance review. Therefore, | find DE 19 to have been made in
anticipation of the arbitration and find this exhibit irrelevant to my determination
herein. The submission of these documents by Ms. Arroyo to Mr. Sigerson firms up
my belief that Ms. Arroyo was not credible in her testimony.

PROOF, POSITIONS OF THE PARTIES, AND FINDINGS

Proof
2014-2015 School Year.
The Respondent, Reyna Arroyo, is a tenured teacher employed by the

Department of Education of the City of New York at The College Academy (06M464)
a high school located in New York City’s Washington Heights. She has been
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 10 of 47

teaching full-time for approximately 19 years. She has been teaching at The College
Academy for approximately 17 years. She earned her undergraduate degree in
chemistry in the Dominican Republic from Universidad Autonoma de Santo
Domingo in 1990. She is licensed to teach in New York State as a general science and
chemistry teacher. Until the last three years, Arroyo received satisfactory ratings.
She worked at the College Academy during the 2014/15 and 2016/17 school years.
At the end of the 2015 school year Arroyo received a letter stating that she was an
excess or ATR (absent teacher reserve.) During the 2015/16 school year she was an
ATR teacher and did not teach at The College Academy because the budget at the
school was too low to support one chemistry teacher. During the year that she was
an ATR she taught in different schools.

There were approximately 525 students at the College Academy in the
2014/2015 school year. Students’ ages ranged from 14 to almost 22 years old. The
demographic makeup of the student population was between 96 to 97% Dominican.
However not all of the students were Spanish speaking.

The College Academy, like all New York City schools, uses a teacher practice
observation system called "ADVANCE," which is an online system used to track a
teacher's professional performance by entering ratings for observations in the
classroom, and keeping track of other statistics. The Advance system was put in
place between 2011 and 2013. Administrators receive training in the ADVANCE
system through workshops and professional development sessions. .

The Danielson Framework for Teaching is a framework that was developed
by Charlotte Danielson and it gives educators a way to delve into the different
domains of pedagogy utilizing this rubric. This rubric, a four-point scale, shows in
each of the domains whether a teacher falls within the ineffective, developing,
effective or highly effective range. The evaluators base their ratings for
observations on the Danielson Rubric. This Rubric, agreed upon by both the
Department and the Union, is used for supporting and evaluating teacher pedagogy.
When doing an observation, low-inference notes are taken of all observable data
without utilizing any biases so that a clear picture of what is happening can be
determined. Evaluators take what they observe and match it to the Danielson
framework. During an observation lesson at The College Academy, teachers are
often observed by more than one administrator.

All teachers are evaluated through the Danielson Rubric and Advance.
Teachers are expected to have either highly effective or effective overall rating. Each
year teachers receive an MOTP score that's cumulative of the observations and a
MOSL score. The overall rating is an average of those two together with the MOSL
counting for 40% of their overall rating and the MOTP accounting for 60% of their
overall rating. When a teacher receives a Developing or Ineffective rating they get
what is called a TIP, a Teacher Improvement Plan. A TIP is basically a guide for a
teacher so that they can improve their pedagogy and hopefully move into the
effective and highly effective range. .

10
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 11 of 47

Witnesses uniformly testified that the teachers were evaluated in a number
of ways. There were formal observations that would entail a pre-observation lesson,
if requested by the teacher, and a post-observation, which was feedback. An
informal observation was similar but no pre-observation was required. Informal
observations lasted for a minimum of 15 minutes or longer. “Learning walks” were
conducted where administrators would pop into classes to observe the lesson for a
minute or two. Each year the teacher can choose the method by which her
pedagogy was to be evaluated. During the 2014/2015 school year Arroyo chose to
have a minimum of six informal observations. She also did not consent to videotape
evaluative classroom observations

The administrative team at the College Academy consisted of Peter Sloman
and his vice principals during the 2014/2015 school year. There were between 38
to 51 teachers that Sloman supervised during the time he was principal at the
College Academy. Sloman retired August 8, 2016. Presently he is a field supervisor,
part time, under F-status. He does observations and support for teachers who are in
excess. He has worked for the Department since September 1990. For the last six
years prior to his retirement, Sloman was principal at the College Academy in
Washington Heights. Mr. Sloman had the opportunity to evaluate Ms. Arroyo during
the 2014-2015 academic year. He had areas of concern with regard to her pedagogy
in the areas of questioning and discussion techniques, assessment and lesson
planning. Sloman also had concerns regarding her classroom atmosphere as it
lacked student engagement. At the end of the year, Sloman’s overall assessment of
Ms. Arroyo’s pedagogy was low performing and incompetent.

Karen Remer has been an assistant principal at the College Academy
approximately six years. She has worked for the Department of Education since
2003. She is currently in charge of the Science Department, as well as the Math
Department. She is also the testing coordinator and arranges all the state and local
tests, such as the Regents, SATs, PSAT's, etc. Remer also holds several other
positions at the school. She does the observations for the math and science teachers.
She ensures that the math and science teachers meet for department meetings, and
that they have adequate supplies in professional development, and whatever
assistance that they need. She also teaches one class.

Specification1.a. concerns an informal observation conducted by Vice
Principal Karen Remer on November 12, 2014. This was a chemistry class. While
Remer gave Arroyo “Effective” ratings in demonstrating knowledge of content and
pedagogy and growing and developing professionally, she rated the lesson
“Developing” in the areas of “Creating an environment of respect and rapport,”
“Managing student behavior and “Engaging students in learning,” and “Ineffective”
in areas of “Using questioning and discussion techniques” and “Using assessment in
instruction.” Some of the following comments by Remer justify her ratings:

11
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 12 of 47

* Patterns of classroom interactions, both between teacher and students and
among students are generally appropriate but may reflect occasional
inconsistencies, favoritism, and disregard for students’ ages, cultures, and
developmental levels.

¢ There is no student work on display, no word wall on display, constant
talking from the students, and a low level of student ownership of learning.

* With regard to managing student behavior, Remer noticed student talking,
students with their heads down, one student standing until told to sit down,
students walking in late without passes and students not having notes in
their notebooks.

¢ Almost no student. discussion as only approximately 14 out of the 25
students present are intellectually engaged in the lesson. There was no AIM
on the board to help focus students.

* Feedback is absentor of poor quality. Students do not engage in self or peer
assessment.

The report listed a series of "Recommendations," including the following:

¢ Add student work to your classroom.

* Highlight student achievement and command positive efforts, both written
and oral.

¢ Immediately add science content and non-content vocabulary word walls to
the room. Engage students through connection to prior knowledge

¢ Keep an AIM on the board.

* Give positive feedback for students during the observation.

* Choose at least one strategy to monitor students learning during instruction
so that you can assess if students master the planned learning outcome.

¢ Leave more time for circulating and responding to students’ queries.

¢ E-maila lesson plan for Remer to review.

¢ Setup an appointment to meet with Remer for additional support.

Arroyo never sent in a lesson plan or set up an appointment to meet with
Remer. However they did assign another teacher Ms. Moreno to work with Ms.
Arroyo by visiting her classroom and helping her with lesson plans. Moreno was an
instructional lead at the College Academy.

Arroyo testified at the arbitration concerning this observation. She testified
that Remer was in her room for about 10-20 minutes and later testified that Remer
was in her room for 12 minutes and even later in her testimony she stated Remer
was present in the room for 15 minutes. She disagreed with all the negative
findings in the observation, including that a student was sleeping in the class.
Arroyo claims that her students respect her and each other. Contrary to Remer,
Arroyo claims that she did write the AIM of the lesson on the Board and complained
to Remer about that. However the observation report was not changed to reflect
that. Arroyo did not send in a response at the time of the observation. She claims

12
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 13 of 47

that she disagreed with the observation finding but did not complain to the
principal, only Remer.

As stated above Remer was an extremely credible witness. She gave credit to
Respondent whenever possible, and offered to meet with Ms. Arroyo to help her
with her pedagogy, an offer that Ms. Arroyo did not accept. It thus appears that the
evidence supports the conclusion that Respondent failed to properly plan and/or
execute this lesson and no learning took place during this lesson. Respondent's
perception that she performed satisfactorily in this lesson is incorrect. The record
supports the conclusion that lesson was in fact unsatisfactory and the ratings given
in this lesson were properly given.

Accordingly, I find that the department has proven Specification. 1(a).

On or about December 15, 2014, Ms. Remer gave Ms. Arroyo a TIP (Teacher
Improvement Plan). Under this TIP, Arroyo is supposed to improve her pedagogy in
the following ways:

* Having learning activities aligned with the instructional outcomes and
following an organized progression.

° Planning and implementing learning activities designed to cognitively engage
students and advancing through the content.

* Monitoring student learning by planning ongoing assessments carefully in
advance and weaving them seamlessly into the lesson so that it is clear
whether students learn the intended outcomes.

The TIP also lists many activities and ideas that were to help Arroyo meet the
goals of her TIP. Arroyo never told Ms. Remer that she was working with two of her
colleagues in order to achieve the goals of her TIP. Although Arroyo sent in two
lesson plans, she never met with Remer to discuss them and the lesson plans sent
were deficient according to Remer.

Remer did her next informal observation of Arroyo on January 7, 2015. She
was rated better on this observation than she had been on her previous observation.
Many areas were rated effective. Ms. Arroyo’s use of questioning and discussion
techniques improved from “Ineffective” to only “Developing” as she was still using
low level questions. .

Ms. Remer ‘s next informal observation of Ms. Arroyo was on January 22,
2015. She was rated better on this observation than she was on her previous
observations. She was rated “Effective” in all areas. Remer described to Ms. Arroyo
areas that she could still work on including working on having students not call out
answers and respond to one another during discussion. She gave other suggestions
that if Arroyo followed would make her pedagogy even more effective. Remer also
asked Arroyo to send her a lesson plan to review. Arroyo testified that she

13
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 14 of 47

disagreed in the section of the observation where she was marked “Developing.”
This section concerned "Using questioning and discussion techniques." Arroyo also
testified that she disagreed with Remer's conclusion that there were few instances
of students responding to other students, and during the group activity students
were told to discuss but most were working independently. Ms. Arroyo claimed that
her students worked well together.

On January 26, 2015 Arroyo met with Remer to have their Mid-year
Professional Conversation in reference to her TIP for 2014-2015. During this
conversation, Arroyo was advised that there was a clear and steady improvement in
her lesson planning and implementation. She was told that the students no longer
call out, the lesson had a clear beginning, middle, and end, and the instructional
outcomes seem to be better aligned both within the lesson, and within the unit.
Arroyo was advised to continue to work on areas of increasing systems for
collecting and managing assessment data, using the assessment for increased
individualized differentiation, and enhance the rigor and genuine student
discussions for increased engagement.

Ms. Arroyo’s next informal observation as noted in Specification 1.b. was
conducted by then Principal Peter Sloman on March 18, 2015. The class was a
chemistry class. He rated the lesson “Developing” in the areas of “Creating an
environment of respect and rapport,” “Engaging students in learning,” and “Using
assessment in instruction,” and “Ineffective” in the area of “Using questioning and
discussion techniques” He did find that Arroyo had coherent instruction and
managed student behavior and marked her “Effective” in those areas.

In supporting his ratings, Sloman wrote that with regard to creating an
environment of respect and rapport, the students in the back of the class were not
circulated to, and that the students were not in groups but in messy clumps
throughout the front of the room leading to a disorganized feel and making it
difficult for the teacher to circulate and see how each and every student was doing.

With regard to using questioning and discussion techniques, Sloman wrote,
"teacher's questions are of low cognitive challenge, with single correct responses,
and are asked in rapid succession The teacher accepts all contributions without
asking students to explain their reasoning-Students were calling out wrong answers
and teacher never stopped to diagnose why. Questions were rapid fire with minimal
wait time and occasionally teacher would answer her own questions-There was no
student to student discussion or higher order thinking questions to have students
explain their thinking (such as, can you explain how you got that answer? Does
anyone else have a different answer or a different way to get to the answer, how can
we explain that in different words...}"

With regard to engaging students in learning, Sloman wrote that while
"sroupings of students are moderately suitable to the activities," “there was some
student active participation" and that "the lesson has a recognizable structure," “the
pacing of the lesson may not provide students the time needed to be intellectually

14
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 15 of 47

engaged,” “students were not grouped” and “the pace of the lesson was so fast that
most students could not reflect on their learning."

With regard to using assessment in instruction, Sloman wrote “the teacher
monitors understanding through a single method, or without eliciting evidence or
understanding from students," “teacher uses rapid fire questioning aimed at the
students in the front of the room” and students sometimes called out wrong
answers without assessment as to their gap in knowledge.”

Sloman's testimony at the arbitration was consistent with what he wrote in
his evaluator form.

The report listed a series of "Recommendations," including the following:

¢« Despite the coherence in the chemistry content, the classroom environment
did not support ail learners.

¢ The classroom seems to be split into two, with two thirds of the students
near to the front but sitting in a jumbled mass of desks, and one third of the
students sitting against the back wall, not partaking in the class at all. You did
not circulate to the students in the back of the room. There should be no
students allowed to sit up against the wall in the back. All students should be
sitting in well-organized, heterogeneous mixed ability groups that are clearly
defined, neat and organized... (In his testimony, Sloman stated that the
jumbled mass he saw that day was consistent with other times when he
dropped into Ms. Arroyo's classroom.)

* ... Please make sure student raise their hands, take turns and learn to listen
to each other. Using academic conversation prompts can help this effort. In
addition you may want to post clear classroom rules that include hand
raising, think time, and respectful listening to each other's responses.

* You went through the material very quickly, using rapid fire level
questioning. Slow down. Ask one question and give wait time for students to
come up with the answer. Then ask, one at a time, several students to share.
Have the students respond to each other’s answers using the academic
conversation prompts model...

¢ In regard to students calling out the wrong answers, “you did not address the
wrong answers to diagnose why the students were making mistakes." This
impeded assessment. "If you slow down some students are heard and then
ask, why do you think 5, and why do you think 6, and then have student to
student discussion to come up with a consensus. Assessment must be
individualized so that you know which individual students understand the
material and which need more differentiated practice." (In his testimony,
Sloman did not find any assessment of the student's being done.)

¢ You told students not to copy rules from the PowerPoint in order to save
valuable practice time in the class. However to address students’ requests for
the rules, “I suggest having roles or notes photocopied onto handouts that

15
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 16 of 47

students keep in their folders" and “encourage students to keep an organized
folder of the notes and activity regents practice handouts."

At the end of the evaluation, Sloman offered for Arroyo to email him a lesson
plan to review. He also offered that if additional support is needed, Arroyo could set
up an appointment to meet with him. At that meeting Sloman testified that Arroyo
did not disagree with Sloman’s assessment of her pedagogy, and signed the Informal
Observation assessment. To his memory, Sloman never received a rebuttal to
Arroyo's March 18, 2015 rating.

Arroyo testified at the hearing about this observation and disagreed with its
conclusions. She basically disagreed with all of Sloman’s observations. Thus, she
claims that she has control over her classroom as she has rules, which the students
obey. Arroyo testified that she circulates around the classroom and never sits down.
She testified that the students were in organized groups not in clumps. She admits
to using rapid-fire questioning but does it so the students learn the reference tables.
_ Arroyo pointed out that Sloman could not know the correct answers to her
questions, as he is not familiar with Chemistry.

As stated above Sloman was a very credible witness. He, like Remer, gave
credit to Respondent whenever possible, and offered to meet with Ms. Arroyo to
help her with her pedagogy, an offer that Ms. Arroyo did not accept. It thus appears
that the evidence supports the conclusion that Respondent failed to properly plan
and/or execute this lesson and no learning took place during this lesson.
Respondent's perception that she performed satisfactorily in this lesson is incorrect.
The record supports the conclusion that lesson was in fact unsatisfactory and the
ratings given in this lesson were properly given.

Accordingly, I find that the Department has proven Specification. 1(b).

Ms. Arroyo was next observed by Ms. Remer on April 20, 2015, Again Ms.
Remer rated Arroyo “Effective” for most of this observation. She did find her
“Developing” in the area of "Using assessment in instruction" as Ms. Arroyo
monitored understanding through a single method, or without listening for evidence
of understanding from students. Her students were on task during this class and she
did use Regent’s questions. Remer advised Arroyo on methods that she could
implement to ease the number of students calling out of turn as well as to improve
how she assesses students. Remer also offered to review a lesson plan for Arroyo.
Ms. Arroyo did not take Remer up on this offer of assistance.

The next time Arroyo was observed was on May 14, 2015. This was an
informal observation conducted by Assistant Principal Karen Remer and is listed as
paragraph 1.c. in the Specification. Remer rated the lesson partly “Effective” and
partly “Developing.” The class was a Chemistry class. In this observation Remer
found “Effective” Arroyo's “Creating an environment of respect and rapport," and
"Managing student behavior." Remer also found positive Arroyo's use of Regent's

16
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 17 of 47

based materials in the lesson and her making frequent references to Regent's
materials. However Remer found Arroyo’s “Using questioning and discussion
techniques,” and “Engaging students in learning” to be “Developing.” Remer also
listed what occurred during the class that day. In reviewing the lesson, Remer
wrote:

¢ The teacher attempts to engage all students in the discussion, to encourage
them to respond to one another, and to explain their thinking, with uneven
results (Remer gave examples where students would not know what a
correct answer would be as no clear answers were given.)

* Questions were given in rapid secession without any processing time needed
by students.

° Only 4 or 5 students were answering the questions in a class of 30. Not all
the students were given a chance to participate.

¢ 5 students did not have handouts and were sitting doing nothing.

Remer's testimony was consistent with the contents of this observation.

After the observation Remer met with Arroyo to go. over the observation.
She made several suggestions to her both in person and on the observation
including:

¢ Have a cart available for students to obtain materials for the day so they will
have materials even if they come in late.

* Have a specific place for students to place their homework.

* Practice calling on students who don't initially volunteer so that students
learn they need to be accountable at al] time.

* Try to make more frequent references to "real world” examples.

¢ Visit the classroom of fellow teacher Jay Rodriguez who has certain
techniques that will help your pedagogy.

« E-mail Remer lesson plans for review.

* Set up an appointment with Remer if extra help is needed.

Remer testified that Arroyo did not state that she disagreed with the
observation. She never e-mailed a lesson plan or asked for additional help from
Remer.

Arroyo testified about this observation at the arbitration hearing. She _
testified that Remer was present in the room for approximately 10 minutes. With
regard to Remer’s concern that Arroyo asked only low-level questions, Arroyo
stated she asked a mixture of questions and that low-level questions were needed
for the low-level learner. Arroyo testified that she evaluates the students learning by
the responses she gets to her questions. Arroyo stated that she did not discuss the
evaluator notes with Remer after the observation, as she did not receive them.
However, Arroyo did sign the Evaluator form.

17
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 18 of 47

l again credit Ms. Remer’s testimony over that of Ms. Arroyo’s for the reasons
given in the credibility section above. Only after years had elapsed did Ms. Arroyo
provide any evidence that she disagreed with the findings in this observation. Ms.
Remer provided Ms. Arroyo with many suggestions to improve her pedagogy,
suggestions that Ms, Arroyo obviously ignored or could not follow. Ms. Remer again
offered to meet with Ms. Arroyo to help her with her pedagogy, an offer that Ms.
Arroyo did not accept. It thus appears that the evidence supports the conclusion that
Respondent failed to properly plan and/or execute this lesson and no learning took
place during this lesson. Respondent's perception that she performed satisfactorily
in this lesson is incorrect. The record supports the conclusion that lesson was in fact
unsatisfactory and the ratings given in this lesson were properly given.

Accordingly, I find that the department has proven Specification. 1{c).

An end of the year conference is held every year to assess a teacher's ability.
Assistant Principal Karen Remer held such a conference with Ms. Arroyo on May
26, 2015 to discuss her End of the Year Professional Conversation in reference to
her Teacher Improvement Plan for 2014-2015. In this conversation Arroyo was
advised that her progress that year had been inconsistent. She advised Ms. Arroyo
as follows: There were improvements in her written lesson plan as well as with
students not calling out, however questioning continues to be rapid fire, low level,
and with minimal feedback to students to indicate whether they have the correct
answer or not. Although she used Regent’s based materials consistently, Remer
pointed out that the classroom environment was such that not every student was
engaged, differentiated to, and individually assessed. Remer noted, “Engagement
and assessment were both areas of focus on your TIP for this year.” She was given
advice on how to improve and was advised that her MOTP score for the year was in
the Developing range. She was advised that at that time she had not fulfilled the TIP
requirements of teacher responsibility to present evidence to his/her evaluator
that demonstrates the progress the teacher has made towards achieving
improvement in the outlined activity. She was also advised that receiving an overall
rating of developing (or ineffective) for two consecutive years may lead to further
disciplinary action.

At the end of the school year, Ms. Arroyo received the letter advising that she
had been placed in excess from the College Academy for the 2015/2016 academic
year. She was excess because there was a loss in the number of students at the
school. Thus for financial reasons two teachers were excessed.

2015-2016
Stacey Batista is assistant principal at the Global Learning Collaborative in
the old Brandeis Building. She has worked for the Board of Education for

approximately 20 years. Before working as assistant principal at the Global Learning
Collaborative, she was a supervisor for the ATR (Absent Teacher Reserve) teachers.

18
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 19 of 47

She was Ms. Arroyo's immediate supervisor during the 2015-2016 school year. She
worked as an Assistant Principal for 10 years supervising all departments. She was
not given any background as to Ms. Arroyo's pedagogy prior to meeting her. During
that year Ms. Arroyo received assignments to work at different schools for periods
of anywhere between a month and six weeks. Ms. Batista testified that as an ATR
teacher, Ms. Arroyo was expected to have generic lesson plans at all times.

On or about October 28, 2015, Ms. Batista gave Ms. Arroyo a Plan of
Assistance, created by Battista with Arroyo. This plan set out goals for Arroyo to
work on including:

1. To engage students in learning by using creative motivating activities to make
lessons interesting;

2. To demonstrate effective and varied questioning techniques as a strategy to
differentiate instruction and support the development of critical thinking skills; and
3. To increase her cache of effective teaching methods and techniques.

Under each goal, Arroyo was given a list of activities and types of assistance
that were available to her in order to achieve these goals. She was also advised on
the methods that would be implemented in order to assess her mastery of these
goals.

Field Supervisor Stacy Batista conducted a formal observation on December
4, 2015 that is referred to in the Specification as 1.d. Batista rated the lesson
“Unsatisfactory.” The class was a 10" grade science class. In this observation Batista
listed what occurred during the class. In reviewing the lesson, Batista wrote:

* Through your use of visuals and technology, preparedness with materials,
review worksheet from the regularly assigned teacher and discussion with
that teacher and the students prior to the lesson, it was evident that planning
had gone into this lesson.

¢ You had a pleasant demeanor and were enthusiastic about the content you
are teaching. You are also organized with your distribution of materials.

* The first goal on your Plan of Assistance is related to creating motivating
activities that will hook the students from the beginning of class,...[the
motivating activity used in the class] was low cognitive rigor®, and you were
relying on the visual to stimulate motivation. In the future, | would suggest
you switch the order of activities. Show the visual and start discussion about
cells from the onset of the lesson, provide the review worksheet [which
Arroyo did at the beginning of the class] with a purpose greater than just

 

3 Batista testified that the motivating activity, looking at a picture ofa girl looking
through a microscope and asking what the girl was doing, was more appropriate for
elementary schoci.

19
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 20 of 47

having it done as review and then use the worksheet as a segue into the
lesson on identifying organizational levels.

* Besure to include CCLS standard(s) in your lesson plan

* 1commend you for selecting visual material to present to students as well as
text. However you must pay close attention to the material you select. For
example, I am positive that you could have found the outline of the human
body to depict the human body as an organism without the detail of the male
productive organ, which created a reaction from the students. You must be
more careful in the selection of material in the future.

¢ With regard to four Regents questions presented to the students, vital
information was missing. Some of the labels on the accompanying diagram
were written in Spanish which is unacceptable. The exit slip, which was
distributed, to the students had many errors.

When confronted that her lesson was repetitive, Ms. Arroyo explained that
was how students learned. Arroyo was informed that this is one way in which
students learn but with so much repetition and reiteration of the same words and
the order of words, the concept may have been lost and only the words/terms
memorized. It was suggested to Arroyo that she review the Depth of Knowledge
wheel or chart and Bloom's Taxonomy. [Those documents were provided to
Arroyo.}

Batista discussed the observation with Arroyo. When Batista advised Arroyo
that the lesson had an “Unsatisfactory” rating, Arroyo was not happy but she did not
indicate to Batista that she was unclear about her recommendations and
suggestions. Arroyo signed the observation and did not write a response at that
time.

In this instance, I credit Ms. Batista’s testimony. Ms. Arroyo did not respond
to this observation. Thus Ms. Batista’s testimony stands without contradiction. In
any event I would credit Ms. Batista. Her testimony is consistent with the
observation that she wrote over two years earlier. She appeared to be concerned
with helping Ms. Arroyo to improve her pedagogy. Ms. Batista provided Ms. Arroyo
with many suggestions to improve her pedagogy, suggestions that Ms. Arroyo
ignored or could not follow. It thus appears that the evidence supports the
conclusion that Respondent failed to properly plan and/or execute this lesson and
no learning took place during this lesson. The record supports the conclusion that
lesson was in fact unsatisfactory and the ratings given in this lesson were properly
given.

Accordingly, I find that the department has proven Specification. 1(d).

Later, Arroyo, per Batista’s request produced two lesson plans, one in science
and one in health.

20

 
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 21 of 47

The Department entered a Log of Assistance from January 22, 2016 as D 11.
This Log of Assistance did not count as an observation. However Batista observed
part of a class and gave Arroyo suggestions on how she could better her pedagogy
such as including critical thinking questions in her lesson plans. The Department
entered it solely to show that Arroyo received assistance on that date.

On March 31, 2016, Batista conducted another formal observation of
Arroyo’s pedagogy. Arroyo prepared this lesson with the assistance of another
teacher who remained in the classroom for the entire period. While this
observation was found to be “Satisfactory,” Batista was concerned about Arroyo’s
pedagogy in two areas: Questioning techniques and student engagement.

On April 8, 2016, Batista conducted “professional development” which was
not an observation. In her notes while commending Arroyo on her pleasant
demeanor, Batista indicated concern in the lack of improvement shown with regard
to effective and varied discussion and questioning techniques.

On May 6, 2016 Field Supervisor Stacey Batista conducted an informal
observation that is referred to in the Specification as 1.e. The class was a chemistry
class. She did not rate the lesson but rather noted items that Ms. Arroyo would be
expected to work on.

In reviewing the lesson, Batista wrote:

¢ . There was no AIM cn the beard.

* There were few higher-level questions teacher and their peers

* The class was not built around a variety of entry points, learning styles and
assessments.

¢ The regular teacher needed to take over the class

Batista's testimony was consistent with the contents of this observation. She
recommended that Arroyo focus on for the duration of the 2015-2016 school year
on planning and preparation and questioning techniques. She was told to
continually review the written assistance provided for her and her Plan of
Assistance. Ms. Arroyo did sign the observation acknowledging that she received it.
Ms. Arroyo did not file a response to this observation at that time.

I credit Ms. Batista’s testimony. Ms. Arroyo did not respond to this
observation. Thus Ms. Batista’s testimony stands without contradiction. In any
event I would credit Ms. Batista. Her testimony is consistent with the observation
that she wrote over two years earlier. She appeared to be concerned with helping
Ms. Arroyo to improve her pedagogy. It thus appears that the evidence supports the
finding that Respondent failed to properly plan and/or execute this lesson and that
no learning took place during this lesson. The record supports the conclusion that
lesson was in fact unsatisfactory.

21
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 22 of 47

Accordingly, I find that the department has proven Specification. 1(e}.

On May 18, 2016, Field Supervisor Stacey Batista conducted a formal

observation of Arroyo’s class. This observation is referred to in the Specification as
1.f. This was a chemistry class. Batista rated the lesson “Unsatisfactory.” Batista did
note that Arroyo wrote the “Aim” of the lesson on the blackboard for the students to
see and treated the students with respect. However, in reviewing the lesson, Batista

wrote:

The questions asked during the lesson were recall questions with low
cognitive challenge.

With regard to student engagement/classroom management, most students
were mostly off-task from the beginning of the lesson. Students were
observed with their heads down, engaged in side conversations, cursing,
using electronic devices. Students refused to do the work. While you tried to
shush students and raised your voice because of the volume of the class,
there was not much success with controlling the class.

You did not “hook" the students with an interesting activity.

There was no closing or summarizing assessment to this lesson. Because
there was no summarizing activity or way for students to discuss their
learning, there was no way to determine whether or not students were able
to understand the meaning of the numbers and letters in the boxes in the
Periodic Table.

The report listed a series of "Recommendations," including the following:

You are encouraged to script questions into your lesson plan.

You are encouraged to use Plan of Assistance, Depth of Knowledge And
Blooms Taxonomy when planning your lessons.

Make sure you are asking questions of higher cognitive challenge, and
familiarize yourself with the various levels of thinking questions that will
strengthen your ability to ask a variety of questions throughout the lesson.
Use a motivating activity in the beginning of the class which might result in
you having less trouble managing their behavior and more success in
engaging students in the content.

When designing and executing your lesson plans, be sure to require the
students summarize the lesson based on their own self-discoveries.

In the future, it is important for you to close out your lessons with more ofa
clear student outcome.

When creating your AIM be sure to use the Depth of Knowledge wheel so
that the learning objective is one that is measurable and can be assessed.

At the end of the Forma! Observation Batista advised Arroyo that failure to

improve her teaching practice may Jead to an unsatisfactory rating and charges that

22
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 23 of 47

may lead to her termination. Batista’s testimony at the arbitration regarding this
observation was consistent with what she wrote in his evaluator form.

Arroyo signed the Formal Observation and did not submit a response at the
time of the observation. She also did not testify about this observation at the
hearing. Again, Ms. Batista’s testimony stands uncontradicted. In any event I would
credit Ms. Batista. Her testimony is consistent with the observation she wrote over
two years earlier. Ms, Batista appeared to be concerned with helping Ms. Arroyo to
improve her pedagogy. It thus appears that the evidence supports the finding that
Respondent failed to properly plan and/or execute this lesson and that no learning
took place during this lesson. The record supports the conclusion that lesson was in
fact, “Unsatisfactory.”

Accordingly, I find that the department has proven Specification. iff).
2016-2017

Timothy Sigerson is the principal at the College Academy. He has held that
position for over one year. At the time he became principal of the College Academy
in September 2016, there were approximately 440 students registered at the school.
Many of the students come from the Washington Heights area, District 6.
Approximately 90% of the students are Hispanic, 5% are African-American and the
last 5% is a mix. Not all of the Spanish students speak Spanish. There were 23
teachers at the College Academy at the beginning of the 2016/2017. He has a
background in math and computer science. There were approximately 440 students
that year. During 2016/2017 school year there were four Assistant Principals.

In August 2016 Sigerson hired Arroyo back as they were a financially sound
school. He met with Arroyo at that time as he did with other teachers. He met with
her at the school office. At this meeting Sigerson noticed that Arroyo had a lack of
understanding of the English language and the conversation was challenging as he
only spoke English. Sigerson told Arroyo that she would be teaching Chemistry
which is only offered in English in New York State. Further, she needed to speak
English when teaching Chemistry as the Regents exam was only given in English.
Arroyo was also advised that she would also be teaching Living Environment which
is something she advised that she was comfortable teaching in Spanish.

On or about September 15, 2016 Arroyo chose to have a minimum of one
formal observation and a minimum of three informal observations for the upcoming
year.

On September 29, 2016, Vice Principal Karen Remer conducted an informal

observation of Ms. Arroyo’s 11'/12" grade Chemistry class. The results of this
observation are found in the Specification as 1.g. She rated the lesson Ineffective.

23
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 24 of 47

In her observation Remer listed what occurred during the class. In reviewing

the lesson, Remer wrote:

The teacher displays little or no understanding of the range of pedagogical
approaches suitable to student learning the content. In this regard the
written lesson plan consisted of “verbal instructions.” “I will show some
mixture demonstrations”

Learning activities are poorly aligned with the instructional outcomes, do not
follow an organized progression, are not designed to engage students in
active intellectual activity, and have unrealistic time allocations. In this
regard, Remer pointed to the students being handed a confusing activity with
unclear directions with three minutes left to class. No one finished the
activity.

Patterns of classroom interactions, both between teacher and students and
among students, are mostly negative, inappropriate, or insensitive to
students’ ages, cultural backgrounds, and developmental levels. In this
regard she noted that a student in the back of the class was refusing to take
notes and upset because he said that the teacher ignored his raised hand and
that he wanted to go to the bathroom. Further a student asked the question
in Spanish and the teacher answered in Spanish. (Chemistry tests are done in.
English only.

There appeared to be no established standards of conduct, or students
challenge them. The teacher had to shush the students who were talking.
When a student talked back to the teacher, she did not respond. Students do
not raise their hand and all answers are accepted from the chorus.
Interaction between the teacher and the students is dominantly recitation
style, with the teacher mediating all questions and answers.

The lesson has no clearly defined structure, or the pace of the lesson is too
slow or rushed. The teacher spent 19 minutes on a Jecture and rapid fire
questions then she modeled an experiment then showed slides and then
went back to identifying compounds, elements and mixtures all rapid fire.
None of the students completed the activity that day because the directions
were unclear.

Students do not appear to be aware of the assessment criteria and there is
little or no monitoring of student learning.

The report that listed a series of "Recommendations," including the

following:

Students need to be interacting with the material in chemistry. Instead of
mixing items at the front of the rooms, students should be in groups and each
group should be given the definitions of heterogeneous mixture and
homogenous texture, given two substances to mix and then need to explain.
to the class which one they had.

Tables can be made by placing four desks together to form a table.

24
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 25 of 47

¢ Give very clear directions and guidelines and that each group be given only
two items to create a mixture in order to avoid unwanted student

_ misbehavior.

* Your lessons should be planned with a more linear approach to student
objectives.

¢ Furthermore, the directions on the activity were so unclear that students
were writing the definition to element, compound, and mixture instead of
labeling them. To remedy this put the activity into a chart format and make
the directions clear so that students could complete the activity.

¢ In order to remedy the problem of students struggling to follow the lesson,
you should also add in a motivational question to connect students to the
day’s objectives. Also go through the mini lesson in a method that goes from
one topic to the next, stopping for student activities and assessment.

¢ Make the mini lesson shorter and talk slower so that students can follow the
lesson.

¢ Bring a lesson plan on Wednesday, October 5, 2016 to review with Ms.
Remer.

¢ Use the lesson plan format that many teachers use successfully. It is attached
to this observation.

* If additional support is needed, set up an appointment to meet with Ms.
Remer.

Ms. Remer testified that following the feedback, Ms. Arroyo just said that she
was trying. She did not say that she did not understand the suggestions made to
improve her pedagogy. Arroyo never reached out to Remer for individual help.

At the Arbitration, Respondent presented R 2, which was the lesson plan she
prepared for the observation listed above. She testified that she disagreed with
much that was written in the cbservation. In this regard she claims that she
demonstrated the difference between mixtures and compounds in front of the
students. She claims that at the beginning of the class she made demonstrations for
her students to help the student understand the topic during the period. With
regard to Remer’s conclusion that learning activities are poorly aligned, Arroyo
testified that Remer could not accurately assess her because she missed the
beginning of her class. However, Arroyo did not address the point made by Remer
that no students finished a confusing activity and that they were only given three
minutes to finish the activity. Arroyo also denied that students never interrupt her
in class. When she met with Remer, Arroyo denied that Remer asked her to do
things such as meet with her or provide lesson plans.

For reasons given above, I credit Ms. Remer over the testimony of Ms.
Arroyo. Her testimony is consistent with the observation she wrote over one year
earlier. Ms. Arroyo, on the other hand, signed the Observation and did not submit a
response at the time of the observation. Ms. Remer appeared to be concerned with
helping Ms. Arroyo to improve her pedagogy. It thus appears that the evidence

25
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 26 of 47

supports finding that Respondent failed to properly plan and/or execute this lesson
and that no learning took place during this lesson. The record supports the
conclusion that lesson was in fact unsatisfactory.

Accordingly, I find that the department has proven Specification. 1(f).

On or about October 11, 2016, Karen Remer provided Ms. Arroyo with a
Teacher Improvement Plan (TIP) for the 2016-2017 school year. in her TIP Ms.
Arroyo was given the following Areas for Improvement:

Monitoring student behavior, being attuned to what's happening in
the classroom, and moving subtly to help students, when necessary,
re-engage with the content being addressed in the lesson; having
learning activities represent significant cognitive challenge; and using
questioning and discussion techniques to cognitively engage students
and advance them through the content.

Arroyo's TIP also included actions and activities to help her achieve these
goals. During the arbitration, Arroyo denied receiving this TIP. However, a copy of
this TIP was presented by the Department as Department Exhibit 36. Arroyo's
signature appears on page 2 of this exhibit and it appears to be the same as her
signature on several of the observations offered by the Department, and not
objected to, by the Respondent. Therefore in view of my discussions above
regarding credibility of the two witnesses, I credit Ms. Remer’s version of the event
over that of Ms. Arroyo.

On or about October 27, 2016, Remer conducted a non-evaluative
observation of Arroyo. On that date, Rener sent Arroyo an e-mail setting forth ways
she could improve her lesson.

On or about December 2, 2016 Remer made another non-evaluative
observation of Ms. Arroyo's classroom and sent her an e-mail setting forth ways she
could improve that lesson in the future, including not having empty seats in the
front of the class.

On January 4, 2017, Principal Timothy Sigerson and Vice Principal Karen
Remer 4 conducted an informal observation the results of which are referred to in
the Specification 1.h. Sigerson rated the lesson mostly “Unsatisfactory.” The class
was an 11th/12% grade Chemistry class. Sigerson’s testimony at the arbitration was
consistent with what he wrote in his evaluator form. In his observation Sigerson

 

4Remer attended the observation as well as the following two observations with
Siegerson as Ms. Arroyo went to Principal Siegerson to tell him that Remer did not
like her. Siegerson did the observation so Ms. Arroyo would get a more varied view
of her pedagogy and to respond to Ms. Arroyo's wishes.

26
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 27 of 47

listed what occurred during the class. In reviewing the lesson, Sigerson did find that
Arroyo was generally effective in managing student behavior but wrote:

The teacher displays a lack of awareness of how these concepts [content and
pedagogy] relate to one another.

Learning activities are poorly aligned with the instructional outcomes.
Patterns of classroom interactions, both between teacher and students and
among students, are generally appropriate but may reflect occasional
inconsistencies, favoritism, and this regard for students’ ages, cultures, and
developmental levels. In this regard Sigerson pointed out that students called
out throughout the lesson; 4 students were wearing hoods, 6 students had
not copied the aim and 4 students do not have periodic table; during
circulation teacher asked [student] to remove his hood and he did not
comply.

After a 3-minute pause, teacher asked if students had finished copying and
several responded no but teacher continued on with lesson.

Interaction between the teacher and students is predominantly recitation
style, with the teacher mediating all questions and answers.

Teacher only required rote responses, with only one appreach possible...
Few students are intellectually engaged in the lesson.

There is little or no monitoring of student learning; feedback is absent or of
poor quality.

The report listed a series of "Recommendations," including the following:

Increase student engagement by having students respond to the real-world
questions about x-rays through turn and talk.

Ask [students] if they can think of other examples of radiation.

Make clear connections between the aim, the mini lesson, and the activity.
Perhaps revise the aim to include all the objectives for the lesson, such as,
How did the discovery of radioactivity allow for beneficial and harmful uses
out the ice attempts?

Additionally, include Regents questions on handouts to increase rigor and
help prepare students for the exam.

Set up an appointment with him if she needed additional support.

Sigerson concluded that the lesson was not properly planned nor executed.

Arroyo signed off on the observation. She did say that she did not agree with it but
did not send a response until after the hearing in the instant arbitration began.
Further Sigerson testified that Arroyo never set up an appointment with Sigerson
for additional support.

While this observation occurred on January 4, 2017, the post-observation

conference did not occur until January 20, 2017, the date which both Sigerson and
Arroyo signed the observation. Arroyo’s response to this was sent on November 8,

27
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 28 of 47

2017 but was dated January 9, 2018, eleven days before the post-observation
conference. Not only does the late-filed response raise questions as to the veracity
of the response, the fact that it was dated before the observation raises the specter
that this response is not valid. As a result, as noted above, I do not credit Arroyo’s
testimony. Rather, | credit Sigerson’s testimony.

Accordingly, { find that the department has proven Specification. 1(h).

On February 16, 2017, Principal Timothy Sigerson and Karen Remer
conducted another informal observation the results of which are referred to in the
Specification 14. Sigerson rated the lesson partly Developing and partly
Unsatisfactory. The class was an 11%/12" grade Chemistry class. Sigerson’s
testimony at the arbitration was consistent with what he wrote in his evaluator
form. In his observation Sigerson listed what occurred during the class. In
reviewing the lesson, Sigerson did find that Arroyo was generally effective in
creating an environment of respect and rapport, but wrote:

¢ The lesson plan (written and implemented) lacked step-by-step directions
for students on how to do the criss-cross method.

¢ Lesson plan (written and implemented) did not utilize any Regent's
questions,

* Standards of conduct appear to have been established, but their
implementation is inconsistent. In this regard students continually call out
answers and teacher accepts all responses.

* With regards to using questioning and discussion techniques, the teacher's
questions are of low cognitive challenge, with single correct responses and
are asked in rapid succession. Interaction between the teacher and students
is predominantly recitation style, with the teacher mediating all questions
and answers; the teacher accepts all contributions without asking students to
explain their reasoning.

* With regard to engaging students in learning, the learning tasks and activities
are partially aligned with the instructional outcomes but require only
minimal thinking by students and there is little opportunity for them to
explain their thinking, allowing most students to be passive or merely
compliant

* Using assessment in instruction, students do not appear to be aware of the
assessment criteria, and there is little or no monitoring of student learning.

*« With regard to growing and developing professionally, teacher has not
abided by the timelines set in the TIP. Teacher has not conducted any inter-
visitations or send any lesson plans for review as indicated by the TIP.

The report listed a series of "Recommendations," including the following:
* Increase wait time after questions.

* Insists that students raise their hands and take turns speaking.

28
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 29 of 47

* Asa teacher, step back from direct teaching during the ‘we do’ and ‘you do’
{emphasis added) sections so that students can work through problems on
their own.

« A list of a summary of on-going supports was provided, including but not
limited to the following: professional development meetings, department
meetings, assistance from collaborative teachers, etc.

In concluding this report, Mr. Sigerson found that no progress had been made
in the pedagogy or lesson planning of Ms. Arroyo. In this regard while Ms. Arroyo
was given a TIP in September with specific tasks and dates that indicate
professional development undertakings to improve pedagogy, Sigerson found that
Ms. Arroyo has not handed in one item or adhered to any due date. Although
suggested by Sigerson, Ms. Arroyo did not send monthly email updates about their
progress in working through the information on the TIP. Sigerson further found
that Ms. Arroyo had not reached out to TCA's master teacher or peer collaborative
teacher for assistance, nor participated in a round of inter--visitations with any
teacher. Ms. Arroyo was advised that the due dates in the TIP are still valid and
items are expected to be handed in so that [the principal and vice principals] can
review them and be sure that [they] are offering support needed to improve future
pedagogy. In order to achieve her goals, Arroyo was given a lighter schedule to give
her more time to prepare her lessons.

During her testimony, Arroyo identified RE 3 as the lesson plan she wrote
before this observation. RE 3 was received into evidence. She testified that she
used this lesson plan during this class. She also testified that Siegerson lied because
he did not do the post observation. Rather Ms. Remer conducted the post
observation. Ms. Arroyo also claimed.the her “essential questions,” ie. “How to
write formulas?; How can you write a compound from its elements?; How can you
use oxidation number to write chemical formula?" were Regent’s questions. In this
regard, Ms. Arroyo explained that these were all things you had to do on your
Regent’s exam. In her post observation she claimed that she pointed out that these
were Regent’s questions to Ms. Remer. She also explained that the students had
learned the criss-cross method earlier so she did not have to repeat it for this class.
She claims that she provided time for the student’s to practice the lesson in class.
While she states that she tries to keep the students from calling out answers, Arroyo
claims this shows that the students are merely motivated and passionate about
learning.

Ms. Arroyo also disagreed with. the “Ineffective” she received for using
questioning and discussion techniques. However she claims her use of rapid-fire
questions is effective. She claims she can assess students by their responses to the
rapid-fire questions. Arroyo also disagreed with the assessment that her students
did not have notebooks and claimed that she gave notebooks out to those students
who came without them. Arroyo claims, contrary to the observation notes, that she
was not teaching criss-cross in that lesson. Finally, Arroyo claims that she never

29
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 30 of 47

received a TIP that year so she could not be found to have not complied with it. She
claims the signature on the TIP was not hers and is thus forged. I find this totally
unbelievable as I reviewed Ms. Arroyo’s signatures on several documents and find
the TIP document was the same as other documents that she admitted that she
signed. Moreover, her TIP is referred to in other documents throughout the year.
Further, because Ms. Arroyo did not receive an effective rating the prior two years,
she, as an experienced teacher would have expected one for the 2016/2017 school
year, and would have questioned her superiors about this. Therefore I find that the
evidence establishes that she did receive a TIP that year as testified credibly by Ms.
Remer and Mr. Sigerson. Ms. Arroyo also claimed that she did not provide lesson
plans as no one asked for them. I do not credit this claim as the Department
witnesses testified credibly that they offered on multiple occasions to review
submitted lesson plans for her.

Ms. Arroyo signed the observation on February 28, 2017, the date of her post
observation while Mr. Sigerson did not sign the observation until 3/1/2017. Ms.
Arroyo did not submit any comments on the observation at that time. Rather, her
response to this observation was e-mailed on November 8, 2017. That response
was dated February 20, 2017, 8 days before the post observation occurred. For the
same reasons, I discussed above in Specification {h) 1 find her response suspect at
best, and I do not credit Arroyo’s testimony. Rather, I credit Department's
witnesses.

Accordingly, I find that the department has proven Specification. 4(i).

On February 28, 2017, Remer had a midyear professional conversation with
Ms. Arroyo as per New York City Advance requirements. Remer told Arroyo at that
time that it was expected that they would see significant progress from Arroyo given
all the supports that were provided to her. Remer advised Arroyo that she failed to
meet some of the requirements in her TIP and did not email Remer with her
progress or lesson plans, despite her having received at least two copies of her TIP
and no explanation why she failed to do so.

During her testimony Ms. Arroyo testified that all her students had
notebooks in class. However, Ms. Remer conducted an instructional round on March
20, 2017 Ms. Arroyo's classroom. This was done for all teachers and the teachers
were advised that there would be an instructional round in the future. Ms. Remer
found that Ms. was not in compliance with instructional round as only 17 out of 26
students had a notebook on their desk. When questioned on cross, Arroyo said that
the students did not need their notebooks open as they were doing a quick test.
However the Department contends that does not account for why some had
notebooks open. | agree.

Ms. Arroyo was informed that a formal observation was going to be

conducted on March 23, 2017. Prior to this observation, Ms. Remer met with Ms.
Arroyo on March 15, 2017 to do a pre-observation conference. The pre-observation

30
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 31 of 47

conference was a chance for Arroyo to have really clear expectations. Arroyo had
the opportunity to bring her Jesson plan to review before the actual observation.
Arroyo claims she never met with Sigerson or Remer before this observation. As the
observation itself refers to the 3/15/2017 conference with Ms. Remer, as Ms.
Arroyo did not mention that she did not have a pre-observation conference at any
time around the observation, and as I have found Ms. Arroyo not to be a credible
witness, I do not credit Ms. Arroyo's testimony that she did not have a pre-
observation conference.

On March 23, 2017, Principal Timothy Sigerson and Karen Remer conducted
Specification a formal observation of Ms. Arroyo's pedagogy that is referred to in the
Specification 1j. Mr. Sigerson rated the lesson “Developing” in the areas of
“Demonstrating knowledge of content and pedagogy," “Managing student behavior,"
and "Using questioning and discussion techniques,” and “Ineffective” in the areas of
“Designing coherent instruction," “Engaging students in learning,” and “Using
assessment in instruction.” The class was an 11/12 prade Chemistry class.
Sigerson’s testimony at the arbitration was consistent with what he wrote in his
evaluator form. In his observation Mr. Sigerson listed what occurred during the
class. In reviewing the lesson, Sigerson did find that Arroyo was generally effective
in creating an environment of respect and rapport, but wrote, inter alia:

* The teacher's plans and practice reflect a limited range of pedagogical
approaches to the discipline or to the students.

¢ Learning activities are poorly aligned with the instructional outcomes, did
not follow an organized progression (example- incorrect instruction on
handout)

* While standards of conduct appear to have been established, their
implementation is inconsistent (example- two students eating, one not taking
notes and just playing with the calculator)

¢ The teacher attempts to ask some questions designed to engage students in
thinking, but only a few students are involved.

* The learning tasks/activities, materials, and resources are poorly aligned
with the instructional outcomes; or require only rote responses; with only
one approach possible. (Example-directions on handout are unclear as the
first table says to write the formula but the formula is given so some students
are writing the name of the formula while others are writing if the formula is
an acid or base. Teacher did not make verbal a clarification until 11 minutes
after the activity started.)

* There is little monitoring of student learning; feedback is...of poor quality.
Students do not engage in self or peer assessment. (Example-teacher did not
explain to student why he is incorrect when he said the formula was the
molarity formula.)

* Teacher engages in no professional development activities to enhance
knowledge or skill

* Teacher continued non-compliance with TIP suggestions and directives,

31
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 32 of 47

The report that listed a series of "Recommendations," including the following:

* Check to see who understands the naming process and who doesn't. Then
once you understand that, students could get differentiated handouts, one
that had more step-by-step directions while the other could be a bit more
rigorous.

* Brainstorm ways to incorporate more checks for understanding as the lesson
progresses so that students are able to be successful and reach the daily
objectives and goals in a manner that allows for understanding that is
rigorous enough to allow them to be successful on the Regents exam in
Chemistry.

¢ Finish your curriculum map for the Chemistry class.

¢ Chapter 10 and 11 of "Principles of Learning" and "Models of Training”... To
hear strategies about creating and maintaining daily written lesson plans
that aligned to student needs and can increase engagement with rigorous
content information. Send an email regarding your reflections on what
strategies you want to apply.

In his notes, Sigerson wrote that Ms. Arroyo had a pre-observation with the
Vice Principal who set out her expectations as to what should have been included in
the lesson. He also noted that although Ms. Arroyo had a mid-year review meeting
on 2/28/17 where Ms. Remer offered additional supports, Ms. Arroyo “has not
handed in, emailed, or scheduled a meeting to discuss any aspect of your TIP.”
Sigerson also offered to have her set up an appointment if she needed additional
support. She did not make such an appointment. Sigerson concluded that the lesson
was not properly planned or executed. He did not see any evidence of learning in
this lesson. Arroyo claims that she did not discuss her TIP at her mid-year meeting.

However, at the hearing, Ms. Arroyo disagreed with the conclusions of this
observation. Arroyo testified that though Remer and Siegerson were present at this
observation, only Ms. Remer was there for the entire class and she did her post
observation with Ms. Remer. She claimed that Mr. Siegerson was only there for 7
minutes. Ms. Arroyo testified that during the class she tested the pH of materials.
She disagreed with the observation’s conclusion that this did not relate to the class
objectives of learning to write the names of acids and bases. Thus in her lesson
plan it clearly stated that the “Instructional Objectives” of the lesson included
"Identify the pH of acid and base indicators" and “Naming and identifying acids and
bases.” Arroyo also denied the observations statement that students ate, used cell
phones or used a calculator, in her class if they were not solving problems. She also
claimed that she used both lower level and high-level questions in her lesson plan
and that all of her students had reference tables. She claimed that students were
learning in her class because they performed the demonstration. She also claimed
that the observation report was inaccurate, as she never used the term “molarity” in

32
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 33 of 47

the lesson. Ms. Arroyo also claimed that she did engage in professional development
activities. She continued to deny ever having received a TIP for that year.

Ms. Arroyo did not send in a response to this observation at the time of the
review. Ms. Arroyo sent a response to this observation that is dated May 24, 2017
but not e-mailed to Sigerson until November 28,2017. Arroyo said that she wrote
the responses but since English is not her first language, she gave her notes to her
daughter to write. However her daughter had no time so she gave it to Betsy
Combier who returned it to her for review. For the reasons, I have already given,
and the inconsistencies in Ms. Arroyo's testimony and documents submitted, I give
little weight to Ms. Arroyo’s testimony and her November 2017 response. Rather |
credit Ms. Remer and Mr. Siegerson whose testimony was consistent with the
documentation presented.

Accordingly, I find that the Department has proven Specification. 1[{j).

On or about April 4, 20 17 Ms. Remer met with Ms. Arroyo to remind her that
all chemistry classes must be done in English only. She also advised Arroyo on how
she should handle situations in which a student responds in Spanish. (D 40)

On or about May 9, 2017, upon observing some students of Ms. Arroyo in the
haliway, Ms. Remer entered Ms. Arroyo's classroom and noticed that Ms. Arroyo was
not paying attention to students in the back of the room. She confirmed this
observation in an e-mail} dated May 22, 2017 and asked her to make an appointment
to see her in reference to TIP compliance. Ms. Remer asked Ms. Arroyo to set the
appointment because she had not done anything with her TIP. (D 41}

Wendy A. Poveda has been an assistant principal. in organization at the
College Academy since May 2017. She is responsible for leading the Language Arts
Department. She designs all professional learning at the school as part of the
Professional Development Committee. She has worked for the Department of
Education since 2005. She is very familiar with the Danielson framework. Her ljast
rating was “highly effective. She taught in a dual language program" as she is a
bilingual certified teacher.

On May 22, 2017, Assistant Principal Wendy Poveda conducted an informal
observation of Ms. Arroyo’s 11 /12'* grade Chemistry class, the results of which are
subject of Specification 1.k. Assistant Principal Douglas George accompanied Ms.
Poveda on this observation. Ms. Poveda was not given any information about Ms.
Arroyo before she did the observation. Poveda rated the lesson mostly
“Unsuccessful” and partly “Developing.” Ms. Poveda was consistent with her
testimony at the arbitration, and her low inference notes taken while she observed
the class were consistent with what she wrote in his evaluator form. In her
observation Ms. Poveda listed what occurred during the class. In reviewing the
lesson, Poveda did find that Arroyo was generally effective in creating an
environment of respect and rapport, but wrote:

33
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 34 of 47

The teacher displays little or no understanding of the range of pedagogical
approaches suitable to student learning of the content.

Do now was extended beyond 20 minutes. (Usually should be shorter).

Mini lesson was not evident.

Learning activities are poorly aligned with instructional outcomes.

Teacher attempts to respond to disrespectful behavior with uneven results
(teacher acknowledged two students that called out.)

The teacher's questions are of low cognitive challenge, with single to correct
responses, and are asked in rapid succession. .

The lesson has no clearly defined structure, or the pace of the lesson is too
slow or rushed.

Questions and assessments are rarely used to diagnose evidence of learning.
(Students were unable to work collaboratively or independently)

No evidence that TIP recommendations were implemented.

The report that listed a series of "Recommendations," including the following:

Focus on the clear alignment between objectives and learning activities.
Consider the following questions when planning, what steps do you take to
align learning objectives to tasks and activities? How do you determine when
learning activities will lead to student mastery of the lesson objective? Also,
consider using a timer to help you with pacing during your lesson. You can
aim for your "do now” to be between 5-8 minutes, your mini-lesson 10-12
minutes followed by 30 minutes of small group or independent work.

Create systems and routines that will support student independence.

When students engage in collaborative learning tasks, ensure that each group
member has a clear role to promote equity of voice and participation.

Identify how the lesson activities will provide opportunities for student-to-
student discussion, high-level thinking, differentiation, and _ literacy
development. Ask yourself “where in this lesson can ! stop to ask the
question that will spur student-to-student discussion?" And "how can J add in
the higher order thinking question in this topic?” After asking questions,
provide time for students to process the question, “wait time."

Ms. Poveda also offered to have Arroyo email her a lesson plan to review and

to set up an appointment to meet with her. Her offer was made into an assignment
in an email dated 5/24/2017. A copy of the lesson plan was included in the review.
During the post observation interview Ms. Arroyo never defended her pedagogy.
Also, Ms. Arroyo never took Ms. Poveda up on her offers to meet with her or to
review a lesson plan.

Ms. Arroyo disagreed with the comments in the observation. Thus, Arroyo

testified that when Poveda entered her classroom she had already finished the "do

34
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 35 of 47

now" portion of the lesson, and the “mini lesson" had just finished. She stated that
her students were working in groups after the mini lesson, and that they were
practicing for the Regents. Ms. Arroyo also claims that she had finished the Power
Point portion of the lesson before Poveda entered the classroom. She testified that
Poveda spent 34 minutes in her class and that she never asked what occurred in the
classroom before or after Poveda was in the classroom. Ms. Arroyo testified that her
students never called out and were involved in the class, as they had to take the
Regent exams. Ms. Arroyo pointed out that the student who told Poveda that he did
not understand the class was one who rarely showed up for ciass. Ms. Arroyo also
explained that sometimes she asked low-level questions as the students were on a
low level. Also she did not help a student who was on a low level as she had a
paraprofessional in the class to help with those students who work on a lower level.
Ms. Arroyo testified that Ms. Poveda was not competent to evaluate her, as she was
not knowledgeable in chemistry, and had not been in the school long enough to
know about high school students and how they work. Ms. Arroyo also testified that
she used low-level questions sometimes in order to help the students understand
the reference table and she felt that low-level questions were the best way to
accomplish this. She also testified that in the post observation, they never discussed
about her growing and developing professionally. Ms. Arroyo did not send a
response to this observation at that time.

| have problems as noted above with crediting Ms. Arroyo’s testimony, as she
made no compiaints at the time of the observation. Yet without contemporaneous
notes she remembers that Ms. Poveda spent 34 minutes in her class that day but
throughout her cross-examination she could not remember other events at all such
as attending certain professional development lessons. Ms. Poveda, on the other
hand, testified consistently with the notes in the observation. No evidence was
presented showing any bias on the part of Ms. Poveda in making her observation of
Ms. Arroyo’s pedagogy. I also find no merit to Ms. Arroyo’s claim that that Ms.
Poveda was not competent to evaluate her, as she was unfamiliar with the school
and with the teaching of chemistry. Rather I agree with the Department’s claim that
pedagogy is a part from the subject matter. It is a method of teaching that Ms.
Poveda is extremely knowledgeable. Her observation notes were very clear and
were consistent with the other witnesses who observed Ms. Arroyo’s pedagogy. As
a result, as noted above, J do not credit Arroyo’s testimony. Rather, I credit Poveda’s
testimony. It is clear from the observation that Ms. Arroyo’s pedagogy during this
Jesson was not acceptable.

Accordingly, I find that the Department has proven Specification. 1(k).
On June 15, 2017, which was the end of the 2016/2017 academic year, Ms.
Arroyo received her MOTP score. Her score was ineffective. Ms. Arroyo signed this

document as having received it.

On September 15, 2017, Principal Sigerson met with Ms. Arroyo where she
was given her 2016-2017 Advance Overall Rating for the previous school year. In

35
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 36 of 47

that report her MOTP rating was “Ineffective” and her MOSL rating was “Effective.”
Her Annual Professional Performance Review found her overall rating to be
“Developing.” Ms. Arroyo did not sign this document upon advice of counsel. Only 2
of her chemistry students passed the Regents that year.

During the hearing, Ms. Remer testified that Arroyo's efforts to improve her
pedagogy in 2014-2015 and 2016-2017 school years were minimal. She further
testified that the only time she saw a little bit of progress was when Ms. Morano put
a very hands-on approach to helping Ms. Arroyo, almost writing Ms. Arroyo's daily
lesson plans. However as soon as that internal scaffolding was taken away, there
was a slip back in Ms. Arroyo's pedagogy. This occurred despite the offering of
numerous assistance on the part of the DOE as discussed more fully below.

PROFESSIONAL DEVELOPMENT OFFERED TO ARROYO

Over the three years that the Specification covered, Ms. Arroyo was offered
ample professional development. Thus, during the-2014/2015 school year, school
wide common planning was held at least once a week where all teachers could get
together and go over school wide initiatives. They also held department meetings.
Teachers who had so requested had assistance from Assistant Principals (APs) and
from lead teachers. Remer met with Ms. Arroyo to elaborate on how to utilize ARIS
Learn modules. Ms. Arroyo was given a “tool-kit” handout packet of strategies to
areas identified in TIP. Ms. Arroyo also has assistance from AP Karen Remer and the
lead science teacher Ms. Moreno. She received information to improve her
pedagogy after each observation. Mr. Sloman presented a document showing that
Arroyo regularly attended common planning sessions. That year, the School set up
common planning three days a week for teachers to be able to have pedagogical
discussions with colleagues, conduct gap analysis and consultancies, and create
rigorous lesson plans, implementation, and assessment strategies. They also had
pop-in visits which are short visits where it's a chance to take a little bit of low
inference notes and make suggestions without any ratings attached.

Arroyo admits signing a TIP in 2014/2015. She did not submit anything
rebutting that TIP. Arroyo admits talking to Remer about her TIP mid year but not
at the beginning or the end of the year. Arroyo does not recall if she met with Mr.
Sloman on May 26, 2015, the end-of-the-year conference. Arroyo never sent a letter
to Remer stating that she did not agree with anything on the May 26, 2015 letter.
Arroyo claims that Ms. Remer never told her the way she wanted her to do things.

As noted above at the beginning of the 2015/2016 school year, Arroyo
received a TIP in which she was advised of what parts of her pedagogy needed to be
improved. She again received information to improve her pedagogy after each
observation.

D 13 was also evidence of personal assistance to Ms. Arroyo that did not
count as an observation. Ms. Batista observed part of the class that day and gave her

36
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 37 of 47

suggestions on how she could better her pedagogy such as, but not limited to, using
the resources given to her and asking more critical thinking quéstions during the
lesson. Arroyo met with Batista and agreed to implement Batista’s
recommendations in her plans. Arroyo was receptive to the suggestions. Arroyo
never articulated concerns regarding these suggestions. That year Ms. Arroyo was
given advance notice when the formal observations occurred and had opportunities
to prepare and ask for advice. She did not ask for advice. Arroyo was advised to get
information from regular teachers before doing a class the second year. She was
told to have a basic lesson always ready.

As noted above at the beginning of the 2016/2017 school year, Arroyo again
received a TIP in which she was advised what parts of her pedagogy needed to be
improved. She again received information to improve her pedagogy after each
observation. During that school year professional development was also offered at
the College Academy. Thus, all the teachers had the opportunity to meet twice a
week during the first semester when the students were having lunch. Topics at
these meetings ranged from how to engage students better to working on
questioning techniques. Ms. Remer ran science department meetings at least once a
week.

During the second semester Arroyo’s number of classes that she was
teaching was restructured from five classes to four classes so that she would have
more time to prepare and implement some of the structures that were given to her
in professional development. That year Remer recommended that Arroyo read
chapter seven and chapter eight in the “the Skillful Teacher.” This book had been
given out to all teachers, including Ms. Arroyo, at the beginning of the year as a
resource. The chapters are separated into subjects such as classroom management,
planning, different seating arrangements, etc. The school also provided the use of
teacher assistance from a company called Blue Engine. These individuals are
experts in math and have ideas on how to implement and how to scaffold. It was
suggested that Arroyo work with them. Arroyo did not use them. In addition, 90-
minute department meetings were held. The school also provided peer
collaborative teacher Mr. Maller as a resource to Arroyo. Maller is a highly effective
teacher who Ms. Arroyo could have gotten help from with her pedagogy.

Although suggested to Arroyo, Arroyo provided no information that she
worked with ELA teachers to gain literacy information on her students. If she did, it
would have helped the English language learners in her class to do better on the
Chemistry tests, which are taken in English. In 2016/2017 Arroyo admitted
attending professional development on collaborative learning, but could not
remember if she did ones on shared instructional focus or on how to do successful
Regent’s prep.

Ms. Remer also has an open door policy which Arroyo did not take advantage

of. Nor did she ever schedule an appointment to meet with Remer. Ms. Arroyo
never discussed her unit plans with Remer. Ms. Remer had no feedback on whether

37
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 38 of 47

Arroyo engaged with an inter-visitation with another teacher, Mr. Abril so she could
study his successful handling of a class. In this regard Ms. Arroyo never handed in
the College Academy Intervisitation Tool to Ms. Remer.

The Department also presented a true and accurate copy of Ms. Arroyo's
2016-2017 log of assistance. This is a record for Ms. Arroyo because-she had a TIP
the year before and the Department wanted to document the intensity of the
support they were offering Ms. Arroyo. These documents showed that Ms. Arroyo
received assistance in her pedagogy numerous times during the 2016-2017 school
year. The Employer also presented a document entitled Professional Learning
Calendar 2016-2017 that showed all the opportunities of professional development
offered by the school to Ms. Arroyo and other teachers at her school.

The Department also presented evidence that Arroyo did attend several
professional development meetings during that year and received a plethora of
materials to help her with her pedagogy. Arroyo met her 175-hour professional
development during her time at the College Academy. Arroyo attended training on
the topics of questioning and discussion techniques, on engaging students in
learning but then she said she does not remember even though she signed in.
Arroyo admits never requesting additional assistance from administrators during
the 14/15 school year. She admits never working with Ms. Moreno on one-to-one
professional development, on lesson plans. Arroyo claims she followed the school
inter-visitation protocol but admits that she did not go to the teacher recommended
by Remer but rather went to a science teacher, Jeremiah Rodriguez she thought
would be more helpful to her, and did not fill out The College Academy inter-
visitation form. Arroyo claims that she asked Remer to model for her how it should
be done in the classroom but never put these requests in writing or in an e-mail.
Arroyo stated that asking rapid-fire questions is one of her teaching techniques. She
admits never sending Sloman any of her lesson plans to look over.

It is clear from the above recitation of aid provided to Ms. Arroyo, more than
adequate assistance, support and guidance by her supervisors was given to her
during the three charge years. That Ms. Arroyo failed to follow through with, or
ignore, the assistance of her supervisors is not the fault of the Department. Nor is
her failure to implement the recommendations of her supervisors the failure of the
Department.

Positions of the Parties:
Department's Position.

The Department has alleged and contends that it has overwhelmingly
proven, that over the course of three charge school years, Ms. Arroyo has exhibited
an inexcusable pattern of incompetent and inefficient service and failed to comply

with directives designed to remedy the ever-increasing deficiencies observed during
that time by administrators. The Department contends that it has clearly proven

38
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 39 of 47

that Ms. Arroyo lacks the capacity to be effective in her instructional delivery and
that it has met its burden of proof to prove its Specifications by a preponderance of
the evidence on the grounds that:
A. Each of the Department's witnesses has extensive experience in the
Department and testified credibly.
B. Ms. Arroyo has not testified credibly or clearly.
C. Ms. Arroyo was provided with significant assistance, support and guidance
by her supervisors but failed to not only accept the recommendations but
refused to implement the recommendations to improve her performance and

pedagogy.

The Department also alleges that it has met all of the necessary elements for
just cause on the grounds that:

1. Ms. Arroyo was put on notice as to the performance levels required and

2. The Department's expectation that Ms. Arroyo properly instruct her students
and comply with all professional! duties is reasonably related to the efficient and
orderly operation of the Department's business.

3. A full and fair investigation of facts was conducted with respect to each
specification and Ms. Arroyo was provided with an opportunity to respond to
each specification and Ms. Arroyo was provided with an opportunity to respond
to each of the observation reports and letters presented to her.

4. There is no evidence to indicate that the administrators were not fair and
objective in their evaluations of Ms. Arroyo's performance or in their
investigation of her conduct.

5. There is clear and convincing testimony and documentary evidence supporting

the fact that Ms. Arroyo rendered incompetent and inefficient service and

engaged in acts of insubordination.

There is no evidence to suggest unequal or unfair treatment.

Ms. Arroyo's conduct warrants termination.

sm

Thus, the Department claims that the administrators testified clearly and
incredibly to Ms. Arroyo's incompetence. The Department claims there is no reason
not to credit their testimony. The Department claims that there is no evidence that
the administration expected anymore from Ms. Arroyo than they expected from any
other teacher.

The Department claims that the witnesses presented by the Respondent
should be given little weight, as none of them were administrators who were trained
in conducting classroom observation. With regard to Ms. Arroyo, the Department
claims that her testimony should not be credited in view of the inconsistencies in
her testimony and her submission of backdated rebuttals on November 8, 2017.

The Department also points out that Respondent receives more than

sufficient support from the administration to help her develop a good pedagogy, but
that she did not either learn from it or rejected the assistance offered to her.

39
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 40 of 47

The Department claims that cases it cited support Ms. Arroyo’s discharge and
that Arak, cited by Respondent, is no longer relevant and instead cited several more
recent cases in which arbitrators discharged teachers without citing Arak.

Finally, in support of the Department's position the termination is the only
appropriate remedy, and penalty, the Department claims that a fine or suspension
would put teachers who cannot teach in the classroom and would jeopardize
children’s futures, citing several cases in support.

RESPONDENT'S POSITION

Respondent claims that Ms. Arroyo is a highly intelligent, innovative and
hardworking chemistry teacher, who was targeted at her school for no valid reason.
Respondent claims that she knows her content area, chemistry and is highly skilled
in classroom management, and that others copy her pedagogy. Respondent claims
that it presented in the form of witnesses that showed the bias of administrators
against keeping Respondent in the classroom, the prohibition of senior transfers for
UFT members, high salary jealousy and vindictiveness,

Arroyo claims that she feels that she is being attacked because of her country
of natural origin and because her first language is not English. She claims that
Remer says negative things about her. Arroyo also claims that while she received
most of the observations, nothing in the observation suggestions helped her.

Respondent further claims that the Department failed to show that the
Respondent was incompetent and failed in their efforts to validate the Specification
in this case. Respondent claims that the proper standard to apply was defined by
Arbitrator Caro] Daugherty

1. Did the employer give the employee forewarning or foreknowledge of the
possible or probable disciplinary consequences of the employee's conduct?

2. Was the employee's role or regulation reasonably related to A, the orderly,
efficient, and safe operation of the Department of Ed’s schools’ educational
guidelines; and B, the performance that the employer might properly expect
of the employee?

3. Did the Employer, before administering discipline to an employee, make an
effort to discover whether the employee did, in fact, violate or disobey a rule
or order of the administration?

4, Was the Employer's investigation conducted fairly and objectively?

5. Did the investigator obtain substantial evidence or proof that the employee
was guilty as charged?

6. Has the Employer applied its rules, orders, and penalties evenhandedly and
without discrimination to all employees?

40
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 41 of 47

7. Was the degree of discipline considered by the Employer reasonably related
to, A, the seriousness of the proven offense, and B, the record of the employee
in his or her service with the Employer?

Respondent relies heavily on the case Arno Arak, 28 ED rep. 302 (1988). In
that case a three-member panel dismissed the charges of incompetence against
Arak, saying that although Arak was not a good teacher, his performance “did not
fall below the minimal level expected of a reasonable teacher.” Rather according to
this case the following criteria should be followed in deciding whether or not a
teacher should be dismissed: 1. Requisite knowledge of subject matter content. 2.
Ability to communicate content facts. 3. Ability to motivate interest in students 4.
Ability to maintain a classroom environment reasonably conducive to learning and
5. Ability to assess and evaluate students’ performances. Respondent claims that
this is what has always been applied against tenured teachers.

Respondent also claims in the case of New York City Department of Education
and Madeline Postman, SED File No.25,283, gave a threefold burden of proof with
regard to each charge including: 1. The Department must establish the factual
allegations the Specifications charged by a preponderance of the credible evidence.
2. It must prove that the proven facts legally rise to the level of the grounds
enumerated in the Charge. And 3. The Department must establish that the proven
offense is grounds for the imposition of discipline under the just cause doctrine. The
Respondent maintains that because the Department has failed to meet this three
fold burden, the Charges against the Respondent must be dismissed.

Respondent also contends that Ms. Arroyo was the more forthright and
truthful of the witnesses and she and her witnesses should be credited over the
Department’s witnesses. Respondent would also have me reconsider my ruling
regarding the relevance of the testimony of Marlene Sanchez and Dr. Rudolpho.
Santos and the production of student records, as she should have been allowed to
submit all evidence that she believes necessary for a proper defense.

Respondent is challenging that the Danielson Rubric as flawed. Thus,
Respondent would have me find that an individual who has not taught Chemistry
and with no background in the subject could not rate the pedagogy of Ms. Arroyo
who has extensive experience in this subject. Further Respondent would have me
find that the observation system is itself flawed, as the individual doing the rating is
not present for the entire class and could not get an accurate picture of Ms. Arroyo's
pedagogy. She claims that Students with IEPs have difficulty learning but that the
pedagogy she provides them is what helps them learn. Thus, she uses PowerPoint
and lets them use her computer to help these students.

Respondent also contends that the evidence presented against Ms. Arroyo
was uncorreborated hearsay. She further contends that the Department did not
present a preponderance of evidence in support of their hypothesis that the
Respondent was permanently incompetent either in the past, present or future.

41
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 42 of 47

Respondent further claims that there was no meaningful one-on-one
assistance from anyone at the school and there was no professional development
specifically designed to assist the Respondent. Respondent claims that contrary to
the Department, she does engage in assessment of the students through quizzes.
Respondent also claims that although she gets little help from the school, she wants
to improve and attends professional development sessions every week at school

Finally, Respondent contends that if there should be discipline here, it should
be progressive discipline, less than discharge and asks that | review the case of The
Board of Education of the City School District of the City of New York aka the New York
City Department of Education (DOE) v. Ann Legra, SED 23,257 (2014).

Discussion and Opinion

Ms. Arroyo is a tenured teacher. However, tenure does not give the employee
the right to keep his or her job for life. Tenure simply gives teachers the right to due
process if charged with either misconduct or incompetency.

There are essentially two questions to be addressed: Did the Department
meet its burden of establishing that the teacher was objectively evaluated and found
to be not competent in the classroom? And, if so, did the Department meet its
burden of establishing that it in good faith attempted appropriate, individualized,
and timely efforts at remediation and then either because of the teacher's inability
or unwillingness to improve, the remediation efforts were not effective?

I address the Specifications in the order that they appear in the charging
document (DOE 2)

1. During the 2014-2015, 2015-2016 and 2016-2017 school years, Respondent
failed to properly, adequately, and/or effectively plan and/or execute separate
lessons as observed on or about each of the following dates:

November 12, 2014;
March 18, 2015;
May 14, 2015;
December 4, 2015;
May 6, 2016;

May 18, 2016;
September 29, 2016;
January 4, 2017;
February 16, 2017;
March 23, 2017; and/or
May 22, 2017.

sertypnapos gr

42
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 43 of 47

The Department sought to prove these allegations through the testimony of
their witnesses and the memorialization and documentation of the events set forth
in the Proof section above. As discussed above, the exhibits and testimony of the
administration has been persuasive. As I found above, the allegations in these
Specifications have been proven by a preponderance of the credible evidence.

2. Respondent failed, during the 2014-2015, 2015-2016 and 2016-2017 school
years, to consistently implement directives and/or recommendations for
pedagogical improvement and professional development provided in observation
conferences with administrators and/or outside observers; instructional meetings;
teacher improvement plans; one-on-one meetings with administrators, school-
based coaches, and/or outside observers; as well as schoolwide professional
development, with regard to:

Proper planning, pacing, and/or execution of lessons;

Using appropriate methods and/or techniques during lessons;
Demonstrating knowledge and content of pedagogy;
Designing coherent instruction;

Using questioning and discussion techniques;

Using assessment in instruction; and/or

Student engagement.

Bog oar

As illustrated by the exhibits offered by the Department, and the testimony of
the administrators, a number of opportunities for professional development were
available to the Respondent during the years relevant to this case. She did not
change her practice or improve her pedagogy. The Department has proven
Specification 2 by a preponderance of the evidence.

I find no merit to Respondent's defense to these charges. Thus, in support of
its claim Respondent was unlawfully terminated because she was Hispanic,
Respondent presented the testimony of Thomas Garcia and José Medino who
testified that Remer did not like the bilingual teachers. They gave the example of Mr.
Pena as an example. However this is belied by the testimony of the same witnesses
who admitted that other bilingual teachers were not treated in a disparate manner.
Respondent claims that there was a bias of administrators against keeping
Respondent in the classroom. No testimony was presented to support this
allegation. Respondent claims that there was a prohibition of senior transfers for
UFT members. No evidence was presented to support this allegation. Respondent
also claims that the Department witnesses had high salary jealousy and
vindictiveness. No evidence was presented to support this allegation. Further, Ms.
Arroyo was not the only Dominican teacher at the school. One of the observers Ms.
Pervada is also Dominican. Arroyo even testified that she is not sure that Mr.
Sloman or Mr. Sigerson was trying to target her. She did think Ms. Pervada was
targeting her because she was Latina or Dominican but had no evidence to support
this concern. She thought Remer was targeting her since 2010 but Ms. Remer rated

43
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 44 of 47

Ms. Arroyo as “Satisfactory” until 2013. Thus, in the absent of relevant evidence
supporting her defense, J find no merit to this defense.

Also, there is no evidence to support Arroyo’s claim that the observation
reports are inappropriately subjective. Ellentuck v. Green, 202 A.D. 2d 425 (1994).
The Danielson rubric and the observation reports are the agreed upon methods of
observing and rating teachers between the Union and the Department. As such
Arroyo has the obligation to teach in accordance with the Danielson framework.

Respondent also claims that testimony should be let in for more than 3 years
prior to her discharge. However the collective bargaining agreement governing
these proceedings limit testimony on the merits of this arbitration to no more than 3
years. Thus, the arbitrator is limited to the charge period in the specification. It is
not customary to go beyond the scope of the charged period unless it’s for the

penalty.

I reviewed all the cases submitted by Respondent in support of her charge. |
agree with the Department that they are inapposite to the situation here. Those
cases were either issued before the implementation of the Advance and the
Danielson framework, and therefore not the law that is followed today or involved
situations where the Respondent's witnesses were credited over those of the
Department, where Respondent’s defenses were found to have merit, where the
Respondent's pedagogy was found to be satisfactory in certain situations, where
Respondent made serious attempts to respond to criticism or improve her pedagogy
or where the Department did not provide Respondent with adequate professional
development tailored specifically to Respondent's needs. Such is not the case here.
Thus, New York City Department of Education v. Deborah Rykman, SED 17,731 was a
case where the respondent did not receive sufficient help from the Board and the
Board did not conduct sufficient observations of Ms. Rykman’s pedagogy. In the
Matter of the Board of Education of the Island Trees Union Free School District v.
Lawrence Butcher, 61 AD 2d. 1011 (1978) is an old case that does not involve review
under the Danielson framework. The New York City Department of Education v.
Michael Mullen, SED 17,223 is also a case decided before the implementation of the
Danielson framework. New York Department of Education v. Madeleine Postman,
SED 25,283 is also inapplicable here as it was a misconduct case.

Respondent cites and relies heavily on Board of Education v. Arak as support
of her contention that she is a competent teacher. This case cites five specific skills
that a teacher needs to possess to deliver a minimally acceptable level of instruction.
However even under this case, Respondent cannot be considered a competent
teacher. In this regard under her observations Respondent is continuously found
not to be able to communicate content facts, to no longer be able to motivate and
interest students and maintain a classroom environment reasonably conducive to
learning, which are four of these skills. Arak is a 2008 case that is no longer relevant
as is not required to be followed in these 3020-a proceedings. Many arbitrators
don’t use it. The post 2008 cases hold teachers to a higher standard. See

44
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 45 of 47

Department of Education City of New York v. Lisa Hayes, SED 9,771 (2009); New York
Department of Education v. Alan Goddank, SED 13,877 (2910), New York City
Department Of Education v. Maicolm Mention, SED 16,739 (2011) Department of
Education v. Patricia Benjamin, SED 13,761 (2011), New York City Department of
Education v. Carla Postan, SED 17,699 (2012). New York City Department of
Education v. Claudette Bell, SED 30,138 (2017).

Further, though Arroyo was rated satisfactory in the past, this cannot excuse
substandard performance today. (see. Matter of Patterson v. City of New York, 96
AD3 565, 566 [1st Dept. 2012], Onwukwe-Nwagwu v.) City of New York, 2017 N.Y.
Misc. LEXIS 4678). Rather, in addition to the Respondent's tenure, I considered
Respondent's pedagogy during the past three years, efforts made by the Department
to assist Respondent in correcting her classroom management style, and
Respondent's unwillingness to accept that her pedagogical skills needed
improvement.

As described above in my section on Professional Development, I find that
the Department provided Ms. Arroyo with professional development in a variety of
ways including those given to teachers generally and those tailored specifically to
her perceived needs. However, I find that Ms, Arroyo did not use these
opportunities to her advantage. Underperforming teachers should at least engage
the administrators during post-observation conferences. This did not happen here.
Every administrator testified that Ms. Arroyo barely said anything during the post-
observation conference. In New York City Department of Education v. Claudette Bell,
supra., a respondent was fired who failed to engage in any sincere effort to engage
administrators and implement recommendations. Here, despite being on a TIP for
three years, Ms. Arroyo repeatedly failed to implement the directives,
recommendations and professional development provided to her through
observation conferences, teacher improvement plans, and one-on-one instructional
sessions.

Here | find that the Respondent has done nothing to improve her pedagogy
and did not teach, as she should have. The Respondent failed to execute a single
lesson that on balance was more positive than negative. Based on the evidentiary
record, | find there is no basis in the record that the Respondent would engage in
any meaningful efforts to change her pedagogy. Her lack of participation in the
observation conferences and her failure to improve her pedagogy demonstrate that
Respondent is unwilling or unable to improve her pedagogy. The Respondent did
not take any responsibility for the repeated failure to implement recommendations
in differentiation, assessment, meeting lesson goals, managing the class, keeping
students on task, asking higher order questions, and did not create an environment
conducive to students for learning in her care. Instead, Respondent has told us that
her feedback was unhelpful and unnecessary. Respondent insisted that her
pedagogy was good and she was not receptive to the efforts of the administration
and professional development that was offered. See The Department of Education of
the City of New York v. Allison Chase, SED 25,138. Considering Respondent's failure

45
Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 46 of 47

to acknowledge that she needs to improve, and the lack of progress shown during
the Charge period, there is no reason to conclude that she would improve with
pedagogical assistance. See The Department of Education of the City of New York v.
Eric Weinstein, SED 28,357 (2016). While Respondent is a lovely and pleasant
woman who has demonstrated that she cares for her students, dismissal is still
appropriate as it would be a disservice to the children attending her school to
require the Department to retain her services.

While it is agreed that Ms. Arroyo is a likeable person with many years of
service to the Department, this is not enough to maintain her job. The Department
has established just cause for disciplinary action under Education Law Section
3020-a. The conduct proven with respect to Specifications 1 and 2 constitutes:
incompetent and/or inefficient service; conduct unbecoming Respondent's position;
neglect of duty; substantial cause rendering Respondent unfit to properly perform
obligations to the service; just cause for termination and just cause for disciplinary
action under Education Loss section 3020-a.

Having found that the Department has proven Respondent’s incompetency, I
now must Jook at remediation efforts. As set forth above, the evidence introduced
documented professional development meetings, training, action plans, some
coaching offers, and feedback and suggestions from numerous forma! and informal
observations. As of the 2016-2017, Respondent had not improved in any
appreciable way. All of these admonitions and opportunities were designed to
improve Respondent's teaching performance. The Respondent's own testimony
clearly established that she knew and understood that the Department was
concerned with her pedagogy and that they wanted her to follow their suggestions
to better her pedagogy. It is also clear that Respondent was aware of the
consequences if she did not improve her pedagogy. Despite all of the efforts to warn
her that she was not actually teaching effectively, she persisted in ignoring
administration and supervisors suggests and continued in teaching lessons
improperly.

PENALTY

Having found that the Department has proven Respondent incompetent as
alleged in Specifications 1 and 2, and having found that the Department offered
sufficient remediation; I must address the issue of penalty. Education Law 3020-
a.4{a) allows for a wide range of penalties in the event of an incompetence finding,
ranging from written reprimand, fine, suspension without pay, remedial actions, or
dismissal. I have reviewed the previous decisions of hearing officers provided to me
by the Department and the Respondent. None of these cases involves an identical
factual situation, but the results of each are instructive.

However, I have reviewed the Observations and find the same pedagogical

weaknesses again and again. | find that the Respondent adamantly resisted any
suggestion that her practice needed improvement. I find that the Department made

46
 

Case 1:19-cv-07416-ER Document 14-1 Filed 12/30/19 Page 47 of 47

significant effort to provide respondent with opportunities for professional
development, and I find the Respondent consistently and adamantly resisted those
efforts. While Respondent argues that there is no progressive discipline here, she
was made aware on several occasions in the past three years that discharge was a
possibility if she failed to improve her pedagogy.

I believe, on the evidence before me, that there is no prospect that
Respondent could improve her performance to an effective level if she is offered
further remediation. She has not improved over 3 years despite being under a TIP
all three years. Her testimony showed that she does not believe that there is any
problem to her pedagogy, and there is no indication that she will follow instructions
under her past TIPs. If she were going to change, she would have done so when she
was put on notice that she was vulnerable when she received TIP, and she would
have engaged in substantive discussions with administrators in post observation
conferences. She would have submitted lesson plans for review with the
administrators, which she did not. Termination is not a disproportionate penalty
when measured against the seriousness and harm to the children. I do not believe
that a fine or suspension would change her. Accordingly, I determine that the
proper penalty in this case is termination.

AWARD

Specifications 1 and 2 are sustained. The Penalty for the violations proven is
termination.
ap SP

Dated, May 76, 2018

Longboat Key, FL bh, \ Cet

Lisa D. Pollack, Esq.
Arbitrator

 

State of Florida
County of Sarasota

L Lisa D. Pollack, affirm that I am the individual described herein and that I have
executed this instrument as my Opinion and Award in this matter.

Lae 8 PL0ns4

Lisa D. Pollack

47
